TABLE OF CONTENTS



Exhibit 10.24

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

by and between

MS PASADENA, LLC
a Delaware limited liability company
“Seller”

and

INDYMAC BANK, F.S.B.,
a Federal Savings Bank,

“Buyer”

for

Pasadena Corporate Center
3453, 3455, 3465, 3475 East Foothill Boulevard,
Pasadena, California

October 31, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SUMMARY OF BASIC PURCHASE AND SALE TERMS AGREEMENT OF PURCHASE AND SALE AND
JOINT ESCROW INSTRUCTIONS EXHIBIT A DESCRIPTION EXHIBIT B EXHIBIT C EXHIBIT D
EXHIBIT A TO GRANT DEED EXHIBIT E EXHIBIT 10.18 [a97026exv10w18.htm] EXHIBIT
10.19 [a97026exv10w19.htm] EXHIBIT 10.24 [a97026exv10w24.htm] EXHIBIT 21.1
[a97026exv21w1.htm] EXHIBIT 23.1 [a97026exv23w1.htm] EXHIBIT 31.1
[a97026exv31w1.htm] EXHIBIT 31.2 [a97026exv31w2.htm] EXHIBIT 32.1
[a97026exv32w1.htm] EXHIBIT 32.2 [a97026exv32w2.htm] EXHIBIT 99.1
[a97026exv99w1.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

TABLE OF CONTENTS

              1.   Sale of Property  
1

2.   Purchase Price  
1

3.   Escrow; Closing Conditions  
2

4.   Improvement Assessment Liens: Subdivision and Development Bonds;
Improvement Obligations  
9

5.   Commissions  
9

6.   Damage and Destruction  
10

7.   Seller’s Representations and Warranties  
10

8.   Seller’s Representations and Warranties  
11

9.   Condition of the Property  
12

10.   Property “As-Is”  
12

11.   Governmental Approvals  
13

12.   Release  
13

13.   Conduct Prior to Closing  
14

14.   Default  
14

15.   Waiver of Trial by Jury  
15

16.   Attorneys’ Fees  
15

17.   Notices  
15

18.   Amendment; Complete Agreement  
16

19.   Governing Law  
16

20.   Severability  
16

21.   Counterparts, Headings, and Defined Terms  
16

22.   Time of the Essence  
16

23.   Waiver  
16

24.   Third Parties  
16

25.   Additional Documents  
16

26.   Independent Counsel  
16

27.   Assignment  
16

28.   Successors and Assigns  
16

29.   Exhibits  
17

30.   Duty of Confidentiality  
17

31.   Survival  
17

32.   Tax-Deferred Exchange  
17

33.   No Effect Until Mutual Execution and Delivery  
17



October 31, 2003
Page i

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



SUMMARY OF BASIC PURCHASE AND SALE TERMS

This Summary is hereby incorporated into and made a part of the attached
Purchase and Sale Agreement (this Summary and the Purchase and Sale Agreement to
be known collectively as this “Agreement”). Each reference in the Purchase and
Sale Agreement to any term of this Summary shall have the meaning as set forth
in this Summary for such term. In the event of a conflict between the terms of
this Summary and the Purchase and Sale Agreement, the terms of the Purchase and
Sale Agreement shall prevail.

          Agreement Date   October 31, 2003     Seller   MS Pasadena, LLC,  
Landmark Law Group LLP     a Delaware limited liability company   10350 Santa
Monica Blvd., Suite 295         Los Angeles, California 90025     c/o Kearny
Real Estate Company   Telephone No. 310-300-2300 x101     1900 Avenue of the
Stars, Suite 320   Facsimile No. 310-300-2310     Los Angeles, California 90067
  Attention: Gulwinder Singh, Esq.     Telephone No. 310-203-1849        
Facsimile No. 310-203-1850         Attention: Mr. David Simon              
Buyer   IndyMac Bank, F.S.B.   with copies to:     155 North Lake Avenue        
Pasadena, California 91101   IndyMac Bank, F.S.B.     Attn: Corporate Real
Estate   155 North Lake Avenue         Pasadena, California 91101         Attn:
Office of the General Counsel                   and                   Sheppard,
Mullin, Richter & Hampton LLP         333 South Hope Street, 48th Floor        
Los Angeles, CA 90071-1448         Attn: James A. Lonergan                   and
                  Investment Development Services, Inc.         515 S. Figueroa
Street, Suite 1600         Los Angeles, CA 90071         Attn: Patrick D.
Spillane           Property   The property commonly known as Pasadena Corporate
Center located at 3453, 3455, 3465, 3475 East Foothill Boulevard, Pasadena,
California as more particularly described in Section 1.1.           Purchase
Price   $58,200,000.00               Initial Deposit   $250,000.00 together with
any interest accrued thereon           Additional Deposit   $250,000.00 together
with any interest accrued thereon           Effective Date   October 20, 2003  
        Due Diligence Period   From the Effective Date to 5:00 p.m. on
November 19, 2003           Closing Date   December 5, 2003

Summary of Essential Terms

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

          Brokers   Secured Capital Corp representing the Seller              
Investment Development Services, Inc. representing Buyer           Escrow Holder
  Chicago Title Company
700 S. Flower Street
Suite 3305
Los Angeles, CA 90017
Attn: Terri Gervasi
Escrow No.: 21057665           Title Company   Chicago Title Company
700 S. Flower Street
Suite 3305
Los Angeles, CA 90017
Attn: Clark McKinnon
Order No.: 21057665 X-59
          Exhibits   A   Legal Description     B   Due Diligence Documents     C
  Non-Terminable Contracts     D   Deed     E   Title Report     F   Bill of
Sale     G   General Assignment

Summary of Essential Terms

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

This Agreement of Purchase and Sale and Joint Escrow Instructions (this
“Agreement”) is entered into as of the Agreement Date by and between MS
PASADENA, LLC, a Delaware limited liability company (“Seller”), and INDYMAC
BANK, F.S.B., a Federal Savings Bank (“Buyer”). Seller and Buyer hereby agree as
follows:



1.   Sale of Property. Seller shall sell to Buyer, and Buyer shall purchase from
Seller, for the Purchase Price on the terms and conditions of this Agreement,
all of the following property:



  1.1   All of Seller’s right, title and interest in and to the real property
located in the City of Pasadena (the “City”), the County of Los Angeles (the
“County”) and the State of California, more particularly described on Exhibit A
attached hereto and incorporated herein by this reference (the “Land”);



  1.2   All of Seller’s right, title and interest in all improvements and
fixtures situated on the Land including the following (a) an office building
with approximately 141,800 rentable square (the “Phase I Building”), (b) an
office building with approximately 118,460 rentable square feet (the “Phase II
Building”), (c) a retail building with approximately 5,200 rentable square feet
(the “Phase III Building”), (d) a parking structure containing approximately 453
parking spaces and (e) a surface parking lot and various other improvements (the
“Improvements”; and collectively with the Land, the “Real Property”);



  1.3   All of Seller’s right, title and interest in all tangible personal
property used exclusively in connection with the Real Property (the “Personal
Property”);



  1.4   All of Seller’s right, title and interest in licenses, warranties,
guaranties, permits, contracts, and agreements in effect as of the Close of
Escrow relating to the Real Property other than the Excluded Contracts (the
“Contracts”); and



  1.5   All of Seller’s right title and interest in all other intangible
personal property relating solely to the Real Property other than the Excluded
Contracts (the “Intangibles”).



    The Real Property, Personal Property and the Contracts and the Intangibles
are referred to collectively herein as the “Property”.



2.   Purchase Price. The Purchase Price shall be payable as follows:



  2.1   Deposit. Within one (1) business day after full execution and delivery
of this Agreement to Escrow, Buyer shall deliver to Escrow Holder the Initial
Deposit in immediately available funds. If Buyer does not approve of the results
of its investigation of the Property prior to the expiration of the Due
Diligence Period, the Initial Deposit shall be refunded to Buyer.



  2.2   Additional Deposit. Upon the expiration of the Due Diligence Period and
provided that Buyer has approved of the due diligence materials as provided in
Section 3.4, below, Buyer shall make the Additional Deposit, and the Initial
Deposit and the Additional Deposit shall be non-refundable (except in the event
of a default by Seller or the failure of any other condition to Buyer’s
obligation under this Agreement) and shall either be applied toward the payment
of the Purchase Price on the Close of Escrow or retained by Seller as liquidated
damages as provided in Section 14.1 if the Close of Escrow does not occur.



  2.3   Balance. Buyer shall deposit into Escrow an amount (“Cash Balance”), in
immediately available federal funds equal to the Purchase Price minus the
Deposit and increased or decreased by the net amount of any credits due or any
items chargeable to Buyer under this Agreement. Buyer shall deposit the Cash
Balance into Escrow in the form of immediately available funds one (1) business
day before the Closing Date or on such earlier date as may be required by the
Escrow Holder such that Escrow Holder will be in a position to disburse the cash
proceeds to Seller on the Closing Date.



  2.4   Interest. At the request of Buyer, all funds received from or for the
account of Buyer shall be deposited by Escrow Holder in an interest-bearing
account with a federally insured state or national bank located in California.
The term “Deposit” shall refer to the Initial Deposit and if deposited, the
Additional Deposit and all interest accrued on both

October 31, 2003
Page 1 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



3.   Escrow; Closing Conditions



  3.1   Escrow. Upon the Effective Date, this Agreement shall constitute the
joint escrow instructions of Buyer and Seller to Escrow Holder to open an escrow
(“Escrow”) for the consummation of the sale of the Property to Buyer pursuant to
the terms of this Agreement. Upon Escrow Holder’s receipt of the Deposit and
Escrow Holder’s written acceptance of this Agreement, Escrow Holder is
authorized to act in accordance with the terms of this Agreement. Buyer and
Seller shall execute Escrow Holder’s general escrow instructions upon request;
provided, however, that if there is any conflict or inconsistency between such
general escrow instructions and this Agreement, this Agreement shall control.
Upon the Close of Escrow, Escrow Holder shall pay any sum owed to Seller with
immediately available funds.



  3.2   Closing Date. The Escrow shall close (“Close of Escrow” or “Closing
Date”) on or before the Closing Date, provided that all express conditions to
the Close of Escrow set forth in this Agreement have been satisfied or waived by
the party intended to be benefited thereby.



  3.3   Buyer’s Conditions to Closing. The Close of Escrow is subject to and
contingent on the satisfaction of the following conditions or the waiver of the
same by Buyer in writing:



  3.3.1   Inspection. Buyer’s approval, in its sole and absolute discretion, of
the condition of the Property (including without limitation an inspection for
zoning, land use, environmental and other laws, regulations and restrictions) at
Buyer’s sole cost and expense prior to the expiration of the Due Diligence
Period.



  (a)   Buyer commenced Buyer’s physical inspection of the Property on the
Effective Date.

    After Seller’s receipt of written evidence that Buyer has procured the
insurance required by Section 3.3.1(c) of this Agreement, Buyer shall have the
right to inspect the premises occupied by Pei Wei Asian Diner, Nextel Retail
Stores and Tetra Tech, Inc. (the “Other Tenants”) from time to time by notifying
Seller who shall promptly provide notice to the Other Tenants in accordance with
the terms of their leases and schedule times for such visits that are reasonably
acceptable to Buyer. Seller or its representatives shall have the option to be
present at any visits to the Premises of the Other Tenants. Buyer’s physical
inspection of the Property shall be conducted during normal business hours at
times mutually acceptable to Buyer and Seller. No invasive testing, drilling or
boring shall be done without the prior notification of Seller and Seller’s
written permission of the same.



  (b)   Buyer acknowledges that prior to the expiration of the Due Diligence
Period: (i) Buyer has or will have conducted such surveys and inspections and
(ii) Buyer has or will have had adequate opportunity to make such inspection of
the Property (including an inspection for zoning, land use, environmental and
other laws, regulations and restrictions) as Buyer has, in Buyer’s discretion,
deemed necessary or advisable as a condition precedent to Buyer’s purchase of
the Property and to determine the physical, environmental and land use
characteristics of the Property and its suitability for Buyer’s intended use.



  (c)   Buyer shall obtain or cause its consultants to obtain, at Buyer’s sole
cost and expense prior to commencement of any investigative activities on the
Property, a policy of commercial general liability insurance covering any and
all liability of Buyer and Seller with respect to or arising out of any
investigative activities. Such policy of insurance shall be kept and maintained
in force during the term of this Agreement and so long thereafter as necessary
to cover any claims of damages suffered by persons or property resulting from
any acts or omissions of Buyer, Buyer’s employees, agents, contractors,
suppliers, consultants or other related parties. Such policy of insurance shall
have liability limits of not less than Two Million Dollars ($2,000,000) combined
single limit per occurrence for bodily injury, personal injury and property
damage liability and shall name Seller as an additional insured.

October 31, 2003
Page 2 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  (d)   Buyer shall protect, indemnify, defend and hold the Property, Seller and
Seller’s officers, directors, shareholders, participants, affiliates, employees,
representatives, invitees, agents and contractors free and harmless from and
against any and all claims, damages, liens, stop notices, liabilities, losses,
costs and expenses, including reasonable attorneys’ fees and court costs,
resulting from Buyer’s inspection and testing of the Property, including,
without limitation, repairing any and all damages to any portion of the
Property, to the extent arising out of or related (directly or indirectly) to
Buyer’s conducting such inspections, surveys, tests, and studies. Buyer shall
keep the Property free and clear of any mechanics’ liens or materialmen’s liens
related to Buyer’s right of inspection and related activities. The Buyer’s
indemnification obligations set forth herein shall survive the Close of Escrow
and shall not be merged with the Deed, and shall survive the termination of this
Agreement.



  (e)   It is understood by the parties that, except as otherwise expressly
provided in Section 7, Seller does not make any representation or warranty,
express or implied, as to the accuracy or completeness of any information
contained in Seller’s files or in the documents produced by Seller, including,
without limitation, any environmental audit or report.



  (f)   Buyer shall not have any discussions with any tenants at the Property
without first giving Seller reasonable prior notice and a reasonable opportunity
to be present at such contact or discussions. Buyer shall not contact the City,
County or any other governmental agencies without first giving Seller reasonable
prior notice and a reasonable opportunity to be present at such contact or
discussions.



  3.3.2   Title Policy. The Title Company’s commitment to issue or the issuance
of the Buyer’s Title Policy complying with the requirements of Section 3.7.2
below.



  3.3.3   Due Diligence Items. Buyer shall review for approval or disapproval
all Due Diligence Items (as defined below) within the Due Diligence Period.
Seller has delivered to Buyer, for Buyer’s review, copies of the items listed on
Exhibit B attached hereto (“Due Diligence Items”). Upon the termination of this
Agreement prior to the Close of Escrow, Buyer shall deliver to Seller (a) all
Due Diligence Items relating to the Property and (b) copies of any tests or
studies (“Tests”) prepared by or on behalf of Buyer with respect to the
Property. The Tests shall be delivered to Seller without any representation or
warranty as to items contained therein and shall be subject to any limitations
on the use of the Tests that may exist in the agreements between Buyer and the
consultants providing those tests.



  3.3.4   Estoppel Certificates. Seller has or shall promptly request from the
Other Tenants and use commercially reasonable efforts to obtain, at least five
(5) days prior to the expiration of the Due Diligence Period (the “Estoppel
Delivery Date”) an estoppel certificate from each of the Other Tenants at the
Property in the form provided for estoppel certificates under the tenants’
leases. If such estoppel certificates are obtained by the Estoppel Delivery
Date, then if Buyer approves or is deemed to have approved the Property as
provided in this Agreement, then the estoppel certificates shall also be deemed
approved and Seller shall have no further obligation with respect thereto.



  3.3.5   Performance by Seller. Performance in all material respects of the
obligations and covenants of, and deliveries required of, Seller hereunder.



  3.3.6   Seller’s Representation. The representation and warranties by Seller
set forth in Section 7 being true and correct in all material respects as of the
Close of Escrow.



  3.4   Approval Procedure. Buyer shall notify Seller of Buyer’s approval, if at
all, of the matters described in Sections 3.3.1(a), 3.3.1(b), 3.3.3 and 3.3.4 by
written notice delivered to Seller and Escrow Holder by the expiration of the
Due Diligence Period. Buyer’s failure to approve any of the matters described in
Sections 3.3.1(a), 3.3.1(b), 3.3.3 and 3.3.4 by the expiration of the Due
Diligence Period in the manner

October 31, 2003
Page 3 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



    described, shall be deemed Buyer’s disapproval of such matter. In no event
shall Buyer have the right to disapprove any such item after the expiration of
the Due Diligence Period except for any New Title Exceptions as defined in
Section 3.7.5. At any time prior to the expiration of the Due Diligence Period,
Buyer may identify any Contracts (other than the Contracts set forth on
Exhibit C [the “Non-Terminable Contracts"]) which it does not intend to assume
in connection with the purchase of the Property (the “Excluded Contracts”).



  3.5   Termination. This Agreement shall automatically terminate (i) if Buyer
notifies Seller and Escrow Holder in writing prior to the expiration of the Due
Diligence Period that Buyer has decided not to proceed with the purchase of the
Property for any reason, or (ii) upon Buyer’s failure to give written approval,
prior to the expiration of the Due Diligence Period, or such earlier date as is
specified in this Agreement, of each of the matters described in Sections 3.3.1,
3.3.3 or 3.3.4 or (iii) as provided in Sections 3.7.4 or 3.7.5. Upon termination
of this Agreement pursuant to this Section 3.5 or pursuant to Section 7:
(a) each party shall promptly execute and deliver to Escrow Holder such
documents as Escrow Holder may reasonably require to evidence such termination;
(b) Escrow Holder shall return all documents to the respective parties who
delivered such documents to Escrow; (c) Escrow Holder shall return the Deposit
to Buyer, (d) Buyer and Seller shall each pay one-half (1/2) of Escrow Holder’s
title and escrow cancellation fees, if any; (e) Buyer shall return to Seller all
Due Diligence Items in Buyer’s possession relating to the Property together with
copies of any Tests as provided in Section 3.3.3 and (f) the respective
obligations of Buyer and Seller under this Agreement shall terminate; provided,
however, notwithstanding the foregoing, Buyer’s indemnity obligations under
Section 3.3.1(d) shall survive any such termination of the Agreement, and the
termination of this Agreement shall not release any other indemnity obligation
of Buyer or Seller. Upon termination of this Agreement prior to the Close of
Escrow, Buyer’s right of first offer to purchase (“ROFO”)as set forth in
Section 32 in the Lease Agreement between Seller and Buyer dated June 30, 2000
(as amended, the “Buyer Lease”) shall not apply to any Sale by Seller for which
Seller has entered into any written agreement to sell the Property by the date
which is one year after Buyer terminates this Agreement.



  3.6   Seller’s Conditions to Closing. The obligations of Seller to consummate
the transactions provided for herein are subject to and contingent upon the
satisfaction of the following conditions or the waiver of same by Seller in
writing:



  3.6.1   Representations and Warranties. All representations and warranties of
Buyer contained in this Agreement shall be true and correct as of the date made
and as of the Close of Escrow with the same effect as though such
representations and warranties were made at and as of the Close of Escrow.



  3.6.2   Covenants. Buyer shall have performed and satisfied all agreements and
covenants required hereby to be performed by Buyer prior to or at the Close of
Escrow.



  3.6.3   Management Agreement. Buyer and Seller shall have agreed on the terms
and form of a Management Agreement (the “Management Agreement”) whereby an
affiliate of Seller, Kearny Real Estate Company, shall manage the Property on
behalf of Buyer after the Close of Escrow. Buyer and Seller agree to negotiate
in good faith and to devote sufficient resources to the negotiation of the
Management Agreement, during the Due Diligence Period.



  3.7   Title and Title Insurance.



  3.7.1   Deed. On the Closing Date, Seller shall convey title to the Property
to Buyer by grant deed in the form of Exhibit C attached hereto and incorporated
herein by this reference (“Deed”).



  3.7.2   Buyer’s Title Policy. At the Close of Escrow, Escrow Holder shall
cause the Title Company to issue to Buyer a CLTA Standard Coverage Owner’s
Policy of Title Insurance (“Buyer’s Title Policy”) which:



  (a)   shall be written with liability in the amount of the Purchase Price; and



  (b)   shall insure title to the Property, to be vested in Buyer, subject only
to the Permitted

October 31, 2003
Page 4 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



    Exceptions as defined below.



  3.7.3   ALTA Policy. Buyer shall have the right to procure an ALTA Extended
Coverage Owner’s Policy of Title Insurance (“ALTA Policy”) as long as the
issuance of the ALTA Policy does not delay or extend the Closing Date.



  3.7.4   Permitted Exceptions. Attached hereto as Exhibit E is a copy of a
preliminary report of title to the Real Property (the “Preliminary Report”)
issued by the Title Company. Except as provided in the next sentence, all
matters described in the Preliminary Report and in Section 3.7.5, together with
all title conditions created by Buyer or resulting from the acts of Buyer or its
agents or representatives, are referred to herein as the “Permitted Exceptions.”
Permitted Exceptions do not include (i) any judgment lien, delinquent taxes,
bonds or assessments which result solely from Seller’s actions or omissions;
(ii) any deed of trust, and/or any other lien or encumbrance representing monies
owed; (iii) any liens, encumbrances, or other claims and interests which have
been placed upon or against the Property after the date of the Preliminary
Report voluntarily by Seller; (iv) any exception relating to Seller’s authority
to enter into and/or perform this Agreement and/or the authority of any person
or persons executing this Agreement on behalf of Seller or (v) Exceptions
numbered 6, 8 and 9 on the Preliminary Report relating to prior leases at the
Property or (vi) Exception number 12 on the Preliminary Report relating to a
lien for personal property taxes. Seller shall cause all of the items described
in the preceding sentence, to be eliminated or cured by endorsement (provided
that such endorsement includes the agreement of the title company to issue the
same coverage to subsequent owners and encumbrances of the Property without
charge) at Seller’s expense on or before the Close of Escrow. The removal or
elimination of any other title exception reflected in the Preliminary Report
shall be a matter solely between Buyer and Title Company. Any references to
property taxes, bonds and/or assessments shall be subject to, and shall not
relieve Seller from, Seller’s obligations under this Section and/or Seller’s
obligation with respect to the proration of such items at the Close of Escrow as
provided in Section 3.12. After the expiration of the Due Diligence Period,
except as provided in Section 3.7.5, Buyer has no right to terminate or cancel
this Agreement or delay the Closing Date in order to obtain the title
endorsements or elimination of exceptions that Buyer may desire. Buyer may elect
to obtain an ALTA extended coverage owner’s title policy, so long as the Closing
is not delayed as a result.



  3.7.5   If any supplement to the Preliminary Report is issued prior to the
Close of Escrow which shows any new, additional or modified exceptions from the
exceptions set forth in the Preliminary Report (each a “New Exception”) then:
(a) if such New Exception was created or arose from acts or omissions of Buyer,
then such New Exception shall constitute a Permitted Exception, (b) if such New
Exception was created or arose from the acts or omissions of Seller then Seller
shall cause that New Exception to be eliminated at Seller’s expense before the
Close of Escrow and (c) if such New Exception is newly discovered or disclosed
by the Title Company but did not arise from the acts or omissions of Seller or
Buyer, then Buyer shall have the right to approve or disapprove such New
Exception by written notice (“Buyer’s Notice”) to Seller no later than five (5)
business days following the date of receipt by Buyer of such supplement to the
Preliminary Report, with the New Exceptions specifically identified, together
with complete copies of any documents or instruments evidencing or referenced in
such New Exception. If Buyer so disapproves a New Exception, then Seller shall
have the right, but not the obligation to cure such exception within five
(5) business days thereafter. If Seller fails to cure such New Exception then
the Agreement shall be deemed terminated and Buyer shall receive a refund of the
Deposit.



  3.7.6   Without limiting the generality of any other provision hereof or in
the Deed, but subject to Section 3.5, Buyer agrees to take title to the Real
Property subject to all matters that could be ascertained by a reasonable
inspection or survey of the Property, and all laws, rules and regulations
governing the use and development of the Real Property at the Closing Date.

October 31, 2003
Page 5 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  3.8   Closing Costs and Charges.



  3.8.1   Seller’s Costs. Seller shall pay (a) one-half (1/2) of Escrow Holder’s
fees; (b) all expenses and charges incurred in connection with the discharge of
delinquent taxes, if any, which may be required in order for the Title Company
to issue the Buyer’s Title Policy in accordance with Section 3.7.2(b) above;
(c) the cost of obtaining a CLTA title policy; (d) all documentary transfer
taxes payable in connection with the transfer of the Property, (e) Seller’s
share of prorations as determined in accordance with Section 3.12.



  3.8.2   Buyer’s Costs. Buyer shall pay (a) one-half (1/2) of the Escrow
Holder’s fee; (b) the additional premium for obtaining an ALTA Policy and the
cost of any survey or other item needed for such policy; (d) the cost of all
endorsements to Buyer’s Title Policy; (e) the cost for any lender’s title policy
or endorsements; (f) Buyer’s share of prorations as determined in accordance
with Section 3.12 and (g) all document recording charges.



  3.8.3   Other Costs. All other costs, if any, shall be apportioned in the
customary manner for real property transactions in the County where the Real
Property is located.



  3.9   Deposit of Documents and Funds by Seller. Not later than one
(1) business day prior to the Closing Date, Seller shall deposit the following
items into Escrow, each of which shall be duly executed and acknowledged by
Seller where appropriate:



  3.9.1   The Deed;



  3.9.2   A bill of sale in the form of Exhibit F attached hereto and
incorporated by reference herein (“Bill of Sale");



  3.9.3   An affidavit executed by Seller to the effect that Seller is not a
“foreign person” within the meaning of Internal Revenue Code Section 1445
(“Certification") and an executed California Real Estate Withholding Exemption
Form 593W (“Form 593-W”);



  3.9.4   Two (2) counterparts of an assignment and assumption, duly executed by
Seller, assigning to Buyer, without warranty, all of Seller’s right, title, and
interest in and to all agreements and Contracts and Intangibles related to the
Property other than the Excluded Contracts, all to the extent transferable by
Seller, in the form of Exhibit G attached hereto and incorporated herein by this
reference (“General Assignment");



  3.9.5   Two executed counterparts of the Management Agreement in ; and



  3.9.6   Other documents pertaining to Seller’s authority to record the Deed
that may reasonably be required by Escrow Holder to close the Escrow in
accordance with this Agreement.



  3.10   Deposit of Documents and Funds by Buyer. Not later than one
(1) business day prior to the Closing Date, Buyer shall deposit the following
items into Escrow:



  3.10.1   The Cash Balance;



  3.10.2   Two executed counterparts the General Assignment



  3.10.3   Two executed counterparts of the Management Agreement, and;



  3.10.4   All other funds and documents as may reasonably be required by Escrow
Holder to close the Escrow in accordance with this Agreement.



  3.11   Delivery of Documents and Funds at Closing. Provided that all
conditions to closing set forth in this Agreement have been satisfied or, as to
any condition not satisfied, waived by the party intended to be benefited
thereby, on the Closing Date Escrow Holder shall conduct the closing by
recording or distributing the following documents and funds in the following
manner:



  3.11.1   Recorded Documents. Record the Deed in the Official Records of the
County in which the Real Property is located;

October 31, 2003
Page 6 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  3.11.2   Buyer’s Documents. Deliver to Buyer: (a) the original Buyer’s Title
Policy; (b) the original Bill of Sale; (c) the original Certification; (d) the
original Form 597; and (e) a fully executed original of the General Assignment;



  3.11.3   Purchase Price. Deliver to Seller the Purchase Price and such other
funds, if any, as may be due to Seller by reason of credits under this
Agreement, less all items chargeable to Seller under this Agreement, and a fully
executed original of the General Assignment.



  3.12   Prorations and Adjustments. The following shall be prorated and
adjusted between Seller and Buyer as of the Close of Escrow except as otherwise
specified:



         3.12.1 Rents. Rents shall be prorated as of the Close of Escrow and
Buyer’s share of such rents shall be credited against the Purchase Price if and
to the extent such rents have been collected by Seller as of the day prior to
the Close of Escrow. Buyer shall have the right to continue to pursue the
collection of Seller’s share of rents that have not been collected by the Close
of Escrow and Buyer will cooperate with Seller in such collection; provided that
Buyer shall not be required to incur any material out-of-pocket expenses in
connection therewith. Any rents collected by Buyer from a tenant after the Close
of Escrow will apply first to rents which accrue from that tenant after the
Close of Escrow and then to the rents which have accrued for that tenant prior
to the Close of Escrow. Notwithstanding the foregoing, if Buyer receives rents
after the Close of Escrow which relate to the period prior to the Close of
Escrow to which Seller is entitled under this Section, Buyer shall promptly
remit to Seller all of such amounts. Seller shall promptly remit to Buyer all
rents received by Seller after the Close of Escrow to which Buyer is entitled
under this Section. Rents shall be prorated based on the day of the month in
which the Close of Escrow occurs and the actual number of days in that month.



         3.12.2 CAM Prorations. Any costs incurred by Seller for expenses that
are reimbursable by tenants pursuant to the Leases, including without limitation
real estate taxes, insurance premiums, electricity, other utilities, sign rents
(if any) and other common area or other expenses (collectively “CAM Expenses”)
and collections from tenants for such CAM Expenses (“CAM Collections”) shall be
prorated as provided herein.



              (a) Preparation of CAM Proration Statement. At least two
(2) business days prior to the Close of Escrow or such other date as the parties
may agree, Seller shall provide a statement (the “CAM Proration Statement”) of
CAM Expenses incurred for the current year and CAM Collections from tenants for
the current year. Such statement shall show such charges and collections as of
the date which is ten (10) business days prior to the Close of Escrow (the
“Statement Date”) or such other date as the parties may agree. If the CAM
Expenses incurred for the current year are less than the CAM Collections for the
current year, Buyer shall receive a credit for the difference. If the CAM
Expenses incurred for the current year are greater than the CAM Collections for
the current year, the Seller shall receive a credit for the difference. The CAM
Proration Statement shall show the credit to Buyer or Seller and a per diem
amount which shall be applied through the Close of Escrow. Buyer shall after the
Close of Escrow assume all responsibility for CAM collections, refunds of
overpayments and reconciliations as provided in the leases for the tenants for
the current year. Except as provided in Section 3.12.2 (d), the proration of CAM
Expenses and Collections shall not be subject to adjustment after the Close of
Escrow.



              (b) CAM Collections. All CAM Collections actually received by
Seller from tenants for the calendar year through the month prior to the
Statement Date shall be shown on the CAM Proration Statement. All CAM
Collections for the month in which the Statement Date occurs shall be prorated
as of the Statement Date based on the actual number of days in the month in
which the Statement Date occurs.



              (c) CAM Expenses. All payments actually made by Seller for CAM
Expenses shall be shown on the CAM Proration Statement. Unpaid invoices and
other amounts due for CAM Expenses shall be prorated as of the Statement Date
based on a 365 day year.



              (d) Amortization of CAM Expenses. All CAM Expenses which are
amortized capital expenses shall be amortized on the same basis such expenses
were amortized by Seller with respect to CAM Collections in the prior year. If
there is a new capital expense which is required by the terms of the Leases to
be amortized,

October 31, 2003
Page 7 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



    then such capital expense may be amortized over a time period selected by
Buyer; provided however, that Buyer must amortize such expense over that same
time period in the next annual reconciliation of CAM’s performed by Buyer after
the Close of Escrow. Buyer shall perform such reconciliation within the time
periods provided by the Leases, but in no event later than ninety (90) days
after the end of the calendar year and provide a copy of such reconciliation to
Seller at the same time as provided to the tenants. If Buyer uses a shorter
amortization period for that capital expense on the annual reconciliation than
was used on the CAM Proration Statement, then the CAM Proration Statement shall
be recalculated based on the shorter amortization period and Buyer shall
promptly pay to Seller any amounts due in connection therewith together with
interest at the rate of ten percent (10%) per annum from the Close of Escrow
until the date of payment.



              (e) Expense Caps. If any tenant is subject to a cap on its expense
reimbursement then the CAM Proration Statement shall cap the CAM Collections
from such tenant based on the prorated amount of the expense cap as provided
herein. If the expense cap is a fixed dollar amount, it shall be prorated as of
the Statement Date based on a 365 day year. If the expense cap is a percentage,
then the cap shall be prorated based on the following formula: Prorated cap
percentage = [(1 + cap percentage expressed as a decimal) ^ (x/365)] —1. Where X
is the number of days from January 1 to the Statement Date.



         3.12.3 Tenant Deposits. An amount equal to the aggregate amount of all
tenant security and other deposits held by Seller (collectively, the “Tenant
Deposits”) under the Leases shall be credited against the Purchase Price at the
Close of Escrow. Seller shall retain as Seller’s own funds any Tenant Deposits
held by Seller, but such Tenant Deposits shall be deemed transferred to Buyer as
if a cash payment were made by Seller to Buyer.



         3.12.4 Operating Expenses. To the extent possible, all utilities and
other services and any assumed contracts shall be put into Buyer’s name as of
the Close of Escrow so that no operating expense prorations are necessary. To
the extent that this is not possible or does not occur, then subsequent to the
Close of Escrow such items shall be prorated as of the Close of Escrow based on
the actual number of days in that month.



         3.12.5 Taxes. All real property taxes and assessments, personal
property taxes and any premiums for insurance policies on the Property assumed
by Buyer shall be prorated as of the Close of Escrow. Taxes shall be prorated
based on a 365 day year.



         3.12.6 Leasing Commissions. Seller shall pay in full all leasing
commissions brokerage fees with respect to the existing terms of any Leases of
the Property (whether or not yet due and payable).



         3.12.7 Lease Costs. Seller shall pay in full the following amounts with
respect to the Leases (the “Lease Costs"):



         (a) Tenant improvement allowances (if any) specified in the Leases to
be payable to tenants under the Leases with respect to their existing terms in
effect on the Close of Escrow (whether or not yet due and payable).



         (b) Costs of completing tenant improvements (if any) specified in the
Leases with respect to their existing terms in effect on the Close of Escrow to
be performed by Landlord (whether or not yet due and payable).



         3.12.8 Buyer Lease Reimbursements. Seller shall have paid Buyer as
tenant under the Buyer Lease the sum of $189,508.72 for the Tenant Improvement
Allowance obligation under the Buyer Lease. Any portion of such sum that is not
paid by the Close of Escrow shall be a credit to the Purchase Price in favor of
Buyer.



         3.12.9 Management Agreements and Employees. Seller shall pay in full
all obligations relating to employees or to the property management agreement
with any property manager for the Property, terminate all property management
agreements with any property manager and the employment of all employees of
Seller at

October 31, 2003
Page 8 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



    the Property, terminate all Excluded Contracts (other than the
Non-Terminable Contracts), and pay all costs of terminating the Excluded
Contracts, the property manager and any employees.



         3.12.10 Monument Signage. Seller shall obtain a bid from a reputable
sign company to construct a monument sign for the Property in accordance with
the plans and specifications set forth on Exhibit M to the Buyer Lease. At the
Close of Escrow, Buyer shall receive a credit to the Purchase Price in the
amount of the bid to construct the sign.



         3.12.11 Conduit. Seller shall obtain a bid from Gordon and Williams for
the installation of 2 — 4 inch conduits connecting the main telephone room in
the Phase II Building to a pull box in the street right of way, in accordance
with the Base Building Specifications set forth in the Buyer Lease. At the Close
of Escrow, Buyer shall receive a credit to the Purchase Price in the amount of
the bid to perform such work.



         3.12.12 Basis of Proration/Adjustments. For purposes of calculating
prorations, Buyer shall be deemed to be vested with title to the Property, and,
therefore, entitled to the income therefrom and responsible for the expenses
thereof for the entire day upon which the Close of Escrow occurs. All prorations
set forth herein (other than for CAM Charges and Collection) shall be subject to
adjustment outside of Escrow within sixty (60) days after the Close of Escrow to
the extent new information becomes available to Buyer or Seller. All real
property taxes and assessments, personal property taxes and any premiums for
insurance policies on the Property assumed by Buyer, if any, shall be prorated
as of the Close of Escrow.



  3.13   Deliveries Outside of Escrow. Upon the Close of Escrow, the following
items shall be delivered:



         3.13.1 Documents. Seller shall deliver to Buyer outside of Escrow
copies (or originals, to the extent available) of all of the following: (a) the
Leases and (b) the Contracts and the original Estoppel Certificates executed by
the tenants.



         3.13.2 Personal Property. Seller shall deliver to Buyer (by leaving the
same at the Improvements) possession of all the Personal Property.



4.   Improvement Assessment Liens: Subdivision and Development Bonds;
Improvement Obligations



  4.1   Assessment Liens. If and to the extent there exists any improvement
assessment liens, Mello Roos bond payments or other similar assessments which
encumber the Property, Buyer shall assume the obligation to pay any and all
future installments of such bonds or assessment liens affecting the Property
which accrue from and after the Close of Escrow. Any bond payments or assessment
liens for the current payable period shall be prorated in accordance with
Section 3.12 above and any past due and unpaid installments of such bonds or
assessment liens shall be paid by Seller. Seller shall have no obligation to pay
the entire principal amount of any of such assessments or bonds.



  4.2   Subdivision and Development Bonds. If and to the extent there exists in
favor of governmental bodies or agencies or other third parties improvement
bonds (“Bonds") which insure the completion of off-site and on-site public
improvements relating to the Property, the payment of all labor and materials
relating to such improvements or the performance of the parties constructing
such improvements, Buyer shall provide replacement bonds for the Bonds and Buyer
shall be obligated to perform as required by the Bonds and/or any replacement
bonds and to perform any and all work required to be performed by the obligee(s)
thereunder on or after the Close of Escrow, and shall indemnify and defend
Seller for and against, and hold Seller harmless from, any claims which may be
made by the obligee(s) or the bonding company for recovery of the Bonds and/or
any replacement bonds or the completion of such work required to be performed on
or after the Close of Escrow. Seller shall indemnify and defend Buyer from and
against and hold Buyer harmless from, any claims which may be made by the
obligee(s) or the bonding company for recovery of the Bonds and/or any
replacement bonds or the completion of work required to be performed prior to
the Close of Escrow.

October 31, 2003
Page 9 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  4.3   Improvement Obligations. In connection with the purchase of the
Property, Buyer shall assume all improvement obligations relating to the Real
Property required to be performed after the Close of Escrow, whether or not such
agreements are of record with respect to the Property ,other than the
obligations covered by Seller’s representation and warranty in Section 7.9.



5.   Commissions Buyer and Seller each represent and warrant to the other that
there are no commissions, finder’s fees or brokerage fees arising out of the
transactions contemplated by this Agreement other than a fee to Secured Capital
Group payable by Seller and any fees to Investment Development Services that are
payable by Buyer. Buyer shall indemnify and hold Seller harmless from and
against any and all liabilities, claims, demands, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
connection with claims for any such commissions, finders’ fees or brokerage fees
arising out of Buyer’s conduct or the inaccuracy of the foregoing representation
and/or warranty of Buyer. Seller shall indemnify and hold Buyer harmless from
and against any and all liabilities, claims, demands, costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs in
connection with claims for any such commissions, finders’ fees or brokerage fees
arising out of Seller’s conduct or the inaccuracy of the foregoing
representation and/or warranty of Seller.



6.   Damage or Destruction; Condemnation



  6.1   Uniform Act. This Agreement shall be governed by the Uniform Vendor and
Buyer Risk Act as set forth in Section 1662 of the California Civil Code (“Act")
as supplemented by this Section 6. For purposes of the Act, (a) a taking by
eminent domain of a portion of the Property shall be deemed to affect a
“material part” of the Property if the estimated value of the portion of the
Property taken exceeds $750,000, and (b) the destruction of a “material part” of
the Property shall be deemed to mean an insured or uninsured casualty to the
Property following Buyer’s inspection of the Property and prior to the Close of
Escrow having an estimated cost of repair which equals or exceeds $750,000.



  6.2   Definitions. The phrase “estimated value” shall mean an estimate
obtained from a M.A.I. appraiser, who has at least five (5) years experience
evaluating property located in the County where the Real Property is located,
similar in nature and function to that of the Property, selected by Seller and
approved by Buyer, and the phrase “estimated cost of repair” shall mean an
estimate obtained from an independent contractor selected by Seller and approved
by Buyer. Buyer shall not unreasonably withhold, condition or delay Buyer’s
approval under this Section.



  6.3   Notice; Credit to Buyer. Buyer shall have the right to terminate this
Agreement if all or a material part of the Property is destroyed without fault
of Buyer or a material part of the Property is taken by eminent domain. Buyer
shall give written notice of Buyer’s election to terminate this Agreement under
the Act within five (5) business days after Buyer first learns of any damage to
or condemnation of the Property which entitles Buyer to terminate this
Agreement. If Buyer does not give such notice or if the portion destroyed or
taken is not a material part of the Property, then this Agreement shall remain
in full force and effect and there shall be no reduction in the Purchase Price,
but Seller shall, at Close of Escrow, assign to Buyer (a) any insurance proceeds
payable with respect to such damage; or (b) the entire award payable with
respect to such condemnation proceeding, whichever is applicable.



7.   Seller’s Representations and Warranties. Seller makes the following
representations and warranties which shall be true and correct as of the Close
of Escrow. If prior to the Close of Escrow, Seller gives Buyer written notice of
any facts or circumstances beyond the reasonable control of Seller which would
render any such representations or warranties untrue as of the Close of Escrow,
such occurrence shall not be considered default by Seller and Buyer’s sole right
shall be to waive such representation and warranty and proceed with the Close of
Escrow or terminate this Agreement and cancel the Escrow, in which case Escrow
cancellation fees shall be paid by Seller and the Deposit shall be returned to
Buyer. Seller shall not intentionally cause any representation to become untrue.
For purposes of this Section 7, the phrase “to the best of Seller’s knowledge”
shall mean the current actual knowledge of David Simon (as distinguished from
constructive or other implied knowledge), without investigation or inquiry or a
duty to investigate or inquire. In no event shall David Simon have any personal
liability with respect to this Agreement or the representations or warranties
contained herein. Seller hereby represents and warrants to Buyer that David
Simon has been actively involved in the ownership, management and

October 31, 2003
Page 10 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



    development of the Property since its acquisition by Seller and is the
person principally responsible for the management, operation and development of
the Property.



  7.1   Seller is duly organized, validly existing, and in good standing under
the laws of the state of its formation; and



  7.2   Seller has the full power and authority to execute, deliver and perform
its obligations under this Agreement.



  7.3   Neither the execution or delivery of this Agreement, nor the
consummation of the transaction contemplated herein, will conflict with, or
constitute or result in a breach of, any contract, license or undertaking to
which Seller is a party or by which the Property is bound, resulting in the
creation of any lien or encumbrance upon the Property.



  7.4   To the best of Seller’s knowledge, no legal or administrative proceeding
is pending or threatened against Seller or the Property which would adversely
affect the Property or Seller’s right to convey fee title to the Property to
Buyer.



  7.5   To the best of Seller’s knowledge, there are no condemnation or eminent
domain proceedings pending or threatened with respect to the Property, and to
the best of Seller’s knowledge there are no facts or conditions with respect to
the Property which might give rise to such action or proceeding.



  7.6   There are no pending requests or applications by Seller for any of the
matters described in clauses (a), (b) or (c) of Section 13(iii).



  7.7   The execution and delivery of this Agreement and the performance by
Seller of all transactions contemplated by this Agreement do not require any
consent or approval of any public or private authority which has not already
been obtained.



  7.8   Seller has not received any notice that the Property is not in material
compliance with all applicable laws, except as may be disclosed in the Due
Diligence Materials or except for such failures to comply, if any, which have
been remedied.



  7.9   The construction required to be completed by Landlord in connection with
the Nextel Lease and the Pei Wei Lease to deliver the Phase III Building to
those tenants has been substantially completed.



  7.10   To the best of Seller’s knowledge, the documents delivered to Buyer
pursuant to this Agreement constitute all of the Contracts and are true, correct
and complete originals or copies of the originals and all documents executed by
Seller in connection with this Agreement are true, correct and complete.



  7.11   Seller is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code).



  7.12   Seller has not (a) commenced a voluntary case, or had enter against it
a petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any law relating to bankruptcy, insolvency or other relief
for debtors, (b) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, State or foreign judicial or non-judicial proceedings, to hold,
administer and/or liquidate all or substantially all of its property, or
(c) made an assignment for the benefit of creditors.



  7.13   There are no outstanding bonds.

          The respective representations and warranties made by Seller in
Sections 7, above, shall survive the Close of Escrow for a period of six
(6) months and shall not merge into the Deed. Each of the representations and
warranties of Seller and Buyer that is to survive the Closing shall be deemed
remade as of the Close of Escrow. After the Close of Escrow, and so long as
Buyer’s claim in made within six (6) months following the Close of Escrow,
Seller shall

October 31, 2003
Page 11 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

indemnify, defend, reimburse and hold harmless Buyer from and against any and
all claims, demands, losses, obligations, costs and expenses (including, without
limitation, reasonable attorneys’ fees and costs, whether or not any action is
filed or prosecuted) arising from or relating to any untruth of any of the
representations and warranties made by Seller pursuant to Section 7. Seller
agrees to maintain liquid assets of no less than $500,000 from the Close of
Escrow until March 4, 2004 and to maintain liquid assets of no less than
$250,000 from March 4, 2004 to June 5, 2004 solely for the purpose of remedying
all or any portion of any claim that may be timely made hereunder by Buyer.



8.   Buyer’s Representations and Warranties. Buyer makes the following
representations and warranties which shall be true and correct at the Close of
Escrow.



  8.1   Buyer is duly organized, validly existing, and in good standing under
the laws of the state of its formation; and



  8.2   Buyer has the full power and authority to execute, deliver and perform
Buyer’s obligations under this Agreement.



  8.3   Neither the execution or delivery of this Agreement, nor the
consummation of the transaction contemplated herein, will conflict with, or
constitute or result in a breach of, any contract, license or undertaking to
which Buyer is a party.



  8.4   Upon receipt of the amount set forth in Section 3.12.8, all of the
Tenant Improvement Allowance required to be paid to Buyer pursuant to the Buyer
Lease shall have been paid by Seller to Buyer and subject to the credits for the
items set forth in section 3.12.10 and 3.12.11, Seller shall have satisfied all
obligations relating to construction in any of the Premises occupied by Buyer at
the Property.



         After the Close of Escrow, and so long as Seller’s claim in made within
six (6) months following the Close of Escrow Buyer shall indemnify, defend,
reimburse and hold harmless Seller from and against any and all claims, demands,
losses, obligations, costs and expenses (including, without limitation,
reasonable attorneys’ fees and costs, whether or not any action is filed or
prosecuted) arising from or relating to any untruth of any of the
representations and warranties made by Buyer pursuant to Section 8, above.



9.   Condition of Property. Buyer represents and warrants, which representations
and warranties shall survive the Close of Escrow and not be merged with the
Deed, that, as specified in Section 3.3.1 hereof, Buyer has, or shall have
inspected and conducted tests and studies of the Property, and that Buyer is or
will be prior to the Close of Escrow familiar with the general condition of the
Property. Buyer understands and acknowledges that the Property may be subject to
earthquake, fire, floods, erosion, high water table, dangerous underground soil
conditions, hazardous materials and other occurrences that may alter its
condition or affect its suitability for any proposed use. Except as provided in
Section 7 hereof, Seller shall have no responsibility or liability with respect
to any such occurrence or condition. Buyer represents and warrants that, except
as provided in Section 7 of this Agreement, Buyer is acting, and will act only,
upon information obtained by Buyer directly from Buyer’s own inspection of the
Property. Once Buyer has approved this Property in its sole discretion pursuant
to Section 3 of this Agreement, the suitability or lack of suitability of the
Property for any proposed or intended use, or availability or lack of
availability of (a) permits or approvals of governmental or regulatory
authorities, or (b) easements, licenses or other rights with respect to any such
proposed or intended use of the Property, shall not affect the rights or
obligations of the Buyer hereunder.



10.   Property “As Is”.



  10.1   No Side Agreements or Representations. No person acting on behalf of
Seller is authorized to make, and by execution hereof, Buyer acknowledges that
no person has made, any representation, agreement, statement, warranty,
guarantee or promise regarding the Property or the transaction contemplated
herein or the zoning, construction, physical condition or other status of the
Property except as may be expressly set forth in this Agreement or any amendment
hereto. No representation, warranty, agreement, statement, guarantee or promise,
if any, made by any person acting on behalf of Seller which is not contained in
this Agreement, or any amendment hereto will be valid or binding on Seller.

October 31, 2003
Page 12 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  10.2   AS IS CONDITION. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
SPECIFICALLY PROVIDED IN SECTION 7 HEREIN, SELLER HAS NOT MADE, DOES NOT MAKE
AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY OR ANY MATTER
RELATED THERETO, INCLUDING, WITHOUT LIMITATION, THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTY, AND COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATION, ORDERS OR REQUIREMENTS. EXCEPT AS
PROVIDED IN SECTION 7 OF THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT TO
THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS, AND THAT
SELLER HAS NO OBLIGATIONS TO MAKE REPAIRS, REPLACEMENTS OR IMPROVEMENTS EXCEPT
AS MAY OTHERWISE BE EXPRESSLY STATED HEREIN.



    BY INITIALING BELOW, THE BUYER ACKNOWLEDGES THAT (i) THIS SECTION 10.2 HAS
BEEN READ AND FULLY UNDERSTOOD, (ii) THE BUYER HAS HAD THE CHANCE TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE, AND (iii) THE BUYER
HAS ACCEPTED AND AGREED TO THE TERMS SET FORTH IN THIS SECTION 10.2.



--------------------------------------------------------------------------------

BUYER’S INITIALS



11.   Governmental Approvals. Nothing contained in this Agreement shall be
construed as authorizing Buyer to apply for a zone change, variance, subdivision
maps, lot line adjustment or other discretionary governmental act, approval or
permit with respect to the Property prior to the Close of Escrow, and Buyer
agrees not to do so without Seller’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
action will not result in any cost or liability to Seller and will not become
binding on Seller or bind the Property until after the Close of Escrow. Buyer
agrees not to submit any reports, studies or other documents, including, without
limitation, plans and specifications, impact statements for water, sewage,
drainage or traffic, environmental review forms, or energy conservation
checklists to any governmental agency, or any amendment or modification to any
such instruments or documents prior to the Close of Escrow unless first approved
by Seller, which approval shall not be unreasonably withheld, conditioned or
delayed so long as such action will not result in any cost or liability to
Seller and will not become binding on Seller or bind the Property until after
the Close of Escrow. Once Buyer has approved the Property in its sole discretion
pursuant to Section 3 of this Agreement, Buyer’s obtaining any variances, zoning
amendments, subdivision maps, lot line adjustment, or other discretionary
governmental act, approval or permit will not be a condition precedent to its
obligations under this Agreement.



12.   Release. Except as expressly set forth herein, Buyer and anyone claiming
by, through or under Buyer hereby waives its right to recover from and fully and
irrevocably releases Seller, its employees, officers, directors,
representatives, agents, servants, attorneys, affiliates, parent, subsidiaries,
successors and assigns, and all persons, firms, corporations and organizations
in its behalf (“Released Parties”) from any and all claims that it may now have
or hereafter acquire against any of the Released Parties for any costs, loss,
liability, damage, expenses, demand, action or cause of action arising from or
related to any matters, affecting the property, or any portion thereof, except
any Excluded Claims, as defined below. This release includes claims of which
Buyer is presently unaware or which Buyer does not presently suspect to exist
which, if known by Buyer, would materially affect Buyer’s release to Seller.
Buyer specifically waives the provision of California Civil Code Section 1542,
which provides as follows:



    “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR EXPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE DEBTOR.”

October 31, 2003
Page 13 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

In this connection and to the extent permitted by law, Buyer hereby agrees,
represents and warrants, which representation and warranty shall survive the
Close of Escrow and not be merged with the Deed, that Buyer realizes and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Buyer further agrees, represents and warrants, which
representation and warranty shall survive the Close of Escrow and not be merged
with the Deed, that the waivers and releases herein have been negotiated and
agreed upon in light of that realization and that Buyer nevertheless hereby
intends to release, discharge and acquit Seller from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which might in any way be included as a material portion of the
consideration given to Seller by Buyer in exchange for Seller’s performance
hereunder. The foregoing release shall not apply to any of the matters expressly
contained in this Agreement or any Excluded Claims. As used herein, the term
“Excluded Claims” means any and all losses, costs, claims, liabilities,
expenses, demands or obligations arising out of or in connection with: (a) any
breach of this Agreement by Seller, (b) any fraud or misrepresentation by
Seller, including without limitation any breach of the representations and
warranties contained in Section 7 after the Close of Escrow, (c) any tort claims
which arise from any acts or negligent omissions of Seller or its agents,
employees or contractors, or (d) any indemnification or other obligations which
by the express terms of this Agreement survive the Close of Escrow. The release
and waiver set forth in this Section 12 is not intended and shall not be
construed to affect or impair any rights or remedies that Buyer may have against
Seller as a result of a breach of any of Seller’s warranties or any other of
Seller’s obligations under this Agreement or release Seller or any other party
with respect to any Excluded Claims.



    Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section 12. Seller and
Buyer have each initialed this Section 12 to further indicate their awareness
and acceptance of each and every provision hereof.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SELLER’S INITIALS   BUYER’S INITIALS



13.   Conduct Prior to Closing. Seller shall continue to operate and maintain
the Property in the manner in which the Property is currently operated and
maintained. Seller shall maintain in force all existing permits, licenses,
approvals and consents required in connection with the present use of the
Property by any appropriate governmental or private authority. Seller shall not,
without the prior written approval of Buyer, which approval will not be
unreasonably withheld or delayed:



  (i)   make any alterations to the Property except as (a) in the ordinary
course of operating the Property or (b) required for routine maintenance;



  (ii)   sell or transfer, or change the status of title of all or any portion
of the Property or lease any portion of the Property other than the basement in
the Phase II Building; provided that after the expiration of the Due Diligence
Period, Seller shall not lease any portion of the basement of the Phase II
Building without Buyer’s consent;



  (iii)   initiate, join in, support or consent to, either directly or
indirectly, (a) any subdivision of the Property, (b) any enactment of or change
in any zoning ordinance, general plan, specific plan, private restrictive
covenant, moratorium, interim control ordinance or other public or private
restriction of any kind, whether temporary or permanent, which in any way
limits, changes or otherwise affects the uses permitted on the Property by
Seller or any successor owner thereof, other than (i) the Conditional Use
Permits obtained to allow Pei Wei to operate a restaurant and serve alcoholic
beverages, (ii) the Conditional Use Permit obtained to allow Nextel to operate
its retail store, and (iii) the entitlement that enabled Seller to construct an
additional 95,000 square foot office building on the Property (c) any use or
alteration of all or any portion of the Property which would have a material
adverse effect on the value of the Property, including without limitation and by
way of illustration only, the introduction or creation of wetlands, grasslands
or any sensitive or endangered plant or wildlife species on the Property, or
(d) the creation of a special taxing or assessment district including the
Property.

October 31, 2003
Page 14 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  (iv)   enter into any contract affecting the Property or any part thereof
which would be binding upon Buyer after the Closing.

If Seller shall request Buyer’s approval to any of the foregoing matters, Buyer
shall have three (3) business days from its receipt of such request to give
Seller notice of its approval or disapproval of such matter. If Buyer does not
give such notice, and such failure continues for three (3) business days after a
second written request from Seller, then such matter shall be deemed approved by
Buyer.



14.   Default



  14.1   LIQUIDATED DAMAGES — DEPOSIT. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IF THE SALE OF THE PROPERTY TO BUYER IS NOT
CONSUMMATED AS A RESULT OF BUYER’S DEFAULT UNDER THIS AGREEMENT AFTER THE
SATISFACTION OF ALL CONDITIONS TO BUYER’S OBLIGATIONS UNDER THIS AGREEMENT AND
THAT DEFAULT IS NOT CURED WITHIN TWO (2) BUSINESS DAYS AFTER NOTICE FROM SELLER,
SELLER SHALL BE ENTITLED TO RETAIN THE DEPOSIT AS SELLER’S LIQUIDATED DAMAGES AS
ITS SOLE REMEDY, EXCEPT AS PROVIDED IN THIS SECTION 14.1. THE PARTIES AGREE THAT
IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL
DAMAGES SUFFERED BY SELLER AS A RESULT OF BUYER’S FAILURE TO COMPLETE THE
PURCHASE OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE
CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE DATE, THE LIQUIDATED DAMAGES PROVIDED
FOR IN THIS SECTION REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER
WILL INCUR AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES,
NOR WAIVE OR AFFECT SELLER’S RIGHTS AND BUYER’S INDEMNITY OBLIGATIONS UNDER
OTHER SECTIONS OF THIS AGREEMENT. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF
SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE
MEANING OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676, AND 1677. THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW
TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN
THIS SECTION.

             

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    SELLER’S INITIALS   BUYER’S INITIALS



  14.2   Seller’s Default. If, after the expiration of the Due Diligence Period
but prior to the Close of Escrow, any of the representations and warranties of
Seller become untrue, Seller shall have until the Close of Escrow to cure such
representation or provide a credit to Buyer, satisfactory to Buyer for the cost
of such cure. If Seller does not complete the cure by the Close of Escrow and
Buyer is unable to accept the Property in its uncured condition with the credit
as a result of regulations imposed on Buyer as a regulated thrift, then the
Closing Date shall be extended for up to ninety (90) days to allow Seller a
reasonable time to cure the representation. Seller shall diligently pursue such
cure. If Seller fails to cure such representation within the ninety (90) day
period then Buyer shall have the remedies available in next sentence for failure
to perform covenants. If Seller shall have materially failed to perform any of
the Seller’s covenants within two (2) business days after notice to Seller that
such covenants have not been performed within the time contained herein, Buyer
may, in either case as its sole remedy (i) terminate Buyer’s obligations under
this Agreement by written notice to Seller and Escrow Holder, in which event the
Deposit shall be returned to Buyer by Escrow Holder and Seller shall reimburse
Buyer its actual, documented out-of-pocket costs incurred in connection with its
investigation and purchase of the Property, not to exceed $80,000 or (ii) obtain
specific performance of this Agreement and attorneys’ fees and costs to the
extent available under the terms of Section 16 of this Agreement, provided that
Buyer is ready, willing and able to purchase the Property on the Close of Escrow
and such ability is evidenced by the delivery of the Purchase Price to Escrow
Holder or delivery of a commitment from Buyer’s lender or other evidence of
Buyer’s ability to fund the Purchase Price on the Close of Escrow.

October 31, 2003
Page 15 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



  14.3   No Contesting Liquidated Damages. As material consideration to each
party’s agreement to the liquidated damages provisions stated above, each party
hereby agrees to waive any and all rights whatsoever to contest the validity of
the liquidated damage provisions for any reason whatsoever, including, but not
limited to, that such provision was unreasonable under circumstances existing at
the time this Agreement was made.



15.   Waiver of Trial by Jury. Seller and Buyer, to the extent they may legally
do so, hereby expressly waive any right to trial by jury of any claim, demand,
action, cause of action, or proceeding arising under or with respect to this
Agreement, or in any way connected with, or related to, or incidental to, the
dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Buyer hereby agree
that any such claim, demand, action, cause of action, or proceeding shall be
decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.



16.   Attorneys’ Fees. If any action or proceeding is commenced by either party
to enforce their rights under this Agreement or to collect damages as a result
of the breach of any of the provisions of this Agreement, the prevailing party
in such action or proceeding, including any bankruptcy, insolvency or appellate
proceedings, shall be entitled to recover all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
addition to any other relief awarded by the court.



17.   Notices. All notices or other communications required under this Agreement
shall be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, delivered or sent via
an overnight courier service with charges prepaid and shall be deemed received
upon the earlier of: (a) if delivered personally or via overnight courier, the
date of delivery, or (b) if mailed, upon the date of receipt as disclosed on the
return receipt. All notices to Seller, Buyer and Escrow Holder shall be sent to
such party’s address as set forth in the Summary. The foregoing addresses may be
changed by written notice given in accordance with this Section. If the date on
which any notice to be given hereunder falls on a Saturday, Sunday or legal
holiday, then such date shall automatically be extended to the next business day
immediately following such Saturday, Sunday or legal holiday.



18.   Amendment; Complete Agreement. All amendments and supplements to this
Agreement must be in writing and executed by Buyer and Seller. This Agreement
contains the entire agreement and understanding between Buyer and Seller
concerning the subject matter of this Agreement and supersedes all prior
agreements, terms, understandings, conditions, representations and warranties,
whether written or oral, made by Buyer or Seller concerning the Property or the
other matters which are the subject of this Agreement. This Agreement has been
drafted through a joint effort of the parties and their counsel and, therefore,
shall not be construed in favor of or against either of the parties.



19.   Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California.



20.   Severability. If any provision of this Agreement or application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement (including the application of such provision to
persons or circumstances other than those to which it is held invalid or
unenforceable) shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.



21.   Counterparts, Headings, and Defined Terms. This Agreement may be executed
in counterparts, each of which shall be an original, but all of which together
shall constitute one agreement. The headings to sections of this Agreement are
for convenient reference only and shall not be used in interpreting this
Agreement.



22.   Time of the Essence. Time is of the essence of this Agreement.



23.   Waiver. No waiver by Buyer or Seller of any of the terms or conditions of
this Agreement or any of their respective rights under this Agreement shall be
effective unless such waiver is in writing and signed by the party charged with
the waiver.

October 31, 2003
Page 16 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



24.   Third Parties. This Agreement is entered into for the sole benefit of
Buyer and Seller and their respective permitted successors and assigns. No party
other than Buyer and Seller and such permitted successors and assigns shall have
any right of action under or rights or remedies by reason of this Agreement.



25.   Additional Documents. Each party agrees to perform any further acts and to
execute and deliver such further documents which may be reasonably necessary to
carry out the terms of this Agreement.



26.   Independent Counsel. Buyer and Seller each acknowledge that: (i) they have
been represented by independent counsel in connection with this Agreement; (ii)
they have executed this Agreement with the advice of such counsel; and (iii)
this Agreement is the result of negotiations between the parties hereto and the
advice and assistance of their respective counsel. The fact that this Agreement
was prepared by Seller’s counsel as a matter of convenience shall have no import
or significance. Any uncertainty or ambiguity in this Agreement shall not be
construed against Seller because Seller’s counsel prepared this Agreement in its
final form.



27.   Assignment. Upon written notice at least five (5) business days prior to
the Closing Date, Buyer may assign its rights under this Agreement to any entity
that controls, is under common control with, or is controlled by Buyer without
Seller’s consent. Other than is provided in the first sentence of this
Section 27, Buyer shall not assign this Agreement without Seller’s prior written
consent, which consent may be withheld in Seller’s sole and absolute discretion.
Any purported assignment in violation of the terms of this Agreement shall be
void. Notwithstanding the foregoing, Buyer may assign this Agreement without
Seller’s consent to an entity wholly owned by Buyer so long as Buyer provides
notice of such assignment no later than 5 business days prior to the Close of
Escrow so that all closing documents can be modified to reflect such assignment.



28.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefits of the heirs, successors and assigns of the parties hereto.



29.   Exhibits. Each reference to a Section or Exhibit in this Agreement shall
mean the sections of this Agreement and the exhibits attached to this Agreement,
unless the context requires otherwise. Each such exhibit is incorporated herein
by this reference.



30.   Duty of Confidentiality. Buyer and Seller represent and warrant that each
shall keep all information and/or reports obtained from the other, or related to
or connected with the Property, the other party, or this transaction,
confidential and will not disclose any such information to any person or entity,
with the exception of the officers, directors, employees, partners, agents,
consultants or lenders of such party or as may otherwise be required by law,
without obtaining the prior written consent of the other party, which consent
shall not be unreasonably withheld, conditioned or delayed.



31.   Survival. Except as specifically set forth in this Agreement, none of the
representations, warranties or indemnities set forth herein shall survive the
Close of Escrow.



32.   Tax-Deferred Exchange. Either party shall be permitted to assign its
obligations under this Agreement to an intermediary for the purpose of
effectuating a tax-deferred exchange, so long as such assignment shall not (a)
delay or extend the Closing Date, or (b) require the other party to assume any
additional obligations, incur any out-of-pocket expenses, or take title to any
other property. Neither party shall be, in any way, responsible or liable for
the tax or other consequences of the tax-deferred exchange (or attempted
tax-deferred exchange) effected by the other party.



33.   No Effect Until Mutual Execution and Delivery. The preparation and/or
delivery of unsigned drafts of this Agreement shall not create any legally
binding rights in the Property and/or obligations of the parties, and Buyer and
Seller acknowledge that this Agreement shall be of no effect until it is duly
executed and delivered by both Buyer and Seller. Buyer understands and agrees
that Seller shall have the right to continue to market the Property and/or to
negotiate with other potential Buyers of the Property until the expiration of
the Due Diligence Period and the satisfaction or waiver in writing of all
conditions to the obligations of Buyer under this Agreement.

[The next page is the signature page.]

October 31, 2003
Page 17 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

              SELLER:               MS PASADENA, LLC,     a Delaware limited
liability company                         By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

                        BUYER:               INDYMAC BANK, F.S.B.,     a Federal
Savings Bank,                         By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

October 31, 2003
Page 18 of 18

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



EXHIBIT A

LEGAL DESCRIPTION







October 31, 2003

A-1

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





DESCRIPTION

Page 1
Order No. 21057665

PARCEL 1:

THAT PORTION OF THE RANCHO SANTA ANITA, IN THE CITY OF PASADENA, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHERLY TERMINUS OF THAT CERTAIN COURSE IN THE EASTERLY LINE
OF HALSTEAD STREET HAVING A BEARING OF SOUTH 1 DEGREES 01 MINUTES 15 SECONDS
EAST, AS DESCRIBED IN DEED RECORDED ON SEPTEMBER 24, 1952 AS INSTRUMENT NO. 2925
IN BOOK 39918 PAGE 306, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY; THENCE ALONG SAID EASTERLY LINE, NORTH 1 DEGREES 01 MINUTES 15
SECONDS WEST 577.95 FEET TO THE SOUTHWESTERLY CORNER OF THE LAND DESCRIBED IN
LEASE EXECUTED BY HASTINGS RANCH VILLAGE, A CORPORATION, AS LESSOR, AND COMET
THEATER ENTERPRISES, INC., A CORPORATION, AS LESSEE, RECORDED JUNE 15, 1950 AS
INSTRUMENT NO. 2184 IN BOOK 33399 PAGE 194, OFFICIAL RECORDS OF SAID COUNTY;
THENCE ALONG THE SOUTHERLY LINE OF SAID LAST MENTIONED LAND, NORTH 88 DEGREES 58
MINUTES 45 SECONDS EAST 600.61 FEET; THENCE SOUTH 1 DEGREES 01 MINUTES 15
SECONDS EAST TO THE NORTHERLY LINE OF FOOTHILL BOULEVARD, AS DESCRIBED IN DEED
RECORDED ON DECEMBER 21, 1950 AS INSTRUMENT NO. 3240 IN BOOK 35136 PAGE 260,
OFFICIAL RECORDS; THENCE ALONG SAID NORTHERLY LINE, SOUTH 88 DEGREES 58 MINUTES
45 SECONDS WEST TO THE NORTHEASTERLY LINE OF SAID HALSTEAD STREET; THENCE
THEREON NORTH 46 DEGREES 01 MINUTES 15 SECONDS WEST 24.04 FEET TO THE POINT OF
BEGINNING.

PARCEL 2:

AT EASEMENT APPURTENANT TO PARCEL 1 OVER, ALONG, ACROSS AND UNDER A STRIP OF
LAND 6 FEET IN WIDTH, MEASURED AT RIGHT ANGLES, FOR STORM DRAIN PURPOSES, FOR
THE INSTALLATION OF A 15 INCH REINFORCED CONCRETE PIPE TO BE LAYED BELOW THE
EXISTING SURFACE OF THE GROUND IN RANCHO SANTA ANITA, IN THE CITY OF PASADENA,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, THE CENTER LINE OF WHICH IS
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN A LINE WHICH IS DISTANT NORTH 88 DEGREES 58 MINUTES 45
SECONDS EAST 640.61 FEET (MEASURED ALONG OR PARALLEL WITH THE HEREINAFTER
MENTIONED NORTH LINE OF FOOTHILL BOULEVARD) FROM AND PARALLEL WITH THE CENTER
LINE OF HALSTEAD STREET, 80 FEET WIDE, AS DESCRIBED IN DEED TO THE CITY OF
PASADENA, RECORDED SEPTEMBER 24, 1952 AS INSTRUMENT NO. 2925 IN BOOK 39918 PAGE
306, OFFICIAL RECORDS OF SAID COUNTY, SAID POINT OF BEGINNING IS NORTH 1 DEGREES
01 MINUTES 15 SECONDS WEST 347.95 FEET FROM THE NORTH LINE OF FOOTHILL
BOULEVARD, 92 FEET WIDE, AS SHOWN ON COUNTY SURVEYOR’S MAP NO. B-190, SHEET 2,
ON FILE ON THE OFFICE OF THE COUNTY SURVEYOR OF SAID COUNTY; THENCE NORTH 88
DEGREES 58 MINUTES 45 SECONDS EAST 3 FEET; THENCE SOUTH 28 DEGREES 51 MINUTES 41
SECONDS EAST 81.37 FEET; THENCE SOUTH 1 DEGREES 01 MINUTES 15 SECONDS EAST 5
FEET, MORE OR LESS, TO THE WESTERLY END OF AS EXISTING 18 INCH CORRUGATED METAL
DRAINAGE PIPE.





--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



EXHIBIT B

DUE DILIGENCE DOCUMENTS

Buyer acknowledges receipt of the following documents:

      Rent Roll   Rent Roll dated 7/23/03       Tenant Expense Reimbursement
Schedules   June 2002 to May 2003 Estimated Operating Expenses and Base Years  
    Base Year Expense Amounts by Tenant   2001 Actuals and 2002 Base Year
Calculations       Tenant Recovery Letters for most Recent Year   2002/2003
IndyMac Bank Reconciliation; 2003/2004 Estimate       Commencement Letters  
Commencement Letter for Tetra Tech, Inc.       Property Tax Bills   Los Angeles
County Secured Property Tax Bills — for Tax Years 2002/2003, 2001/2002, and
2000/2001       Parking Agreement   Parking Management Agreement dated 8/20/92
between MS Pasadena, LLC and Parking Network, Inc.       Parking Breakdown by
Tenant   2003 INDYMAC Parking; Pasadena Corporate Park Parking Allocation;
Pasadena Parking Analysis           Letters dated 6/23/03, 12/16/02, 6/26/02,
and 6/21/02       Operating Statements (3 years), YTD Result   Year End 2002 and
Year End 2001 Operating Statements (2001 in Kearny Monthly Report — Year End
12/15/01 — including Rent Roll       Accounts Payable/Receivable   Kearny
Monthly Report — Year End 12/15/01 — including Aged Delinquency Report      
Base Year Expense Amounts by Tenant   2001 Actuals and 2002 Base Year
Calculations       Utility Bills — Monthly YTD and prior 12 months   For All
Buildings:
The Gas Co.: 11/7/01-12/10/02, 1/13/03-6/11/03
The City of Pasadena (Electric, Water, Sewer:     11/27/01-7/24/03

October 31, 2003

B-1

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

      Certificates of Occupancy   3505 E. Foothill Blvd.; Permit
No. BLD2001-00619; Parcel No. 5757-022-014; New Construction of Cast In Place
Concrete Parking Structure 1/1/2 Levels 128,831 Sq.; Dated March 25, 2002
3465 E Foothill Blvd.; Permit No. BLD2000-00467 Parcel 5757-022-014; Tenant
Improvement Of Three Floors (One Tenant) approximately 129,000 Sq. Ft.; Dated
3/20/01
3465 E. Foothill Blvd; Permit No. 99-02475; Int & Ext Renovations & Add 13,885
Sq. Ft; Dated 6/15/00
3475 E. Foothill Blvd; Permit No.: BLD2003-00368; Parcel No. 5757-022-014; All
Interior Tenant Improvement 1st Floor Indymac Bank; Dated 7/03/03       Licenses
and Permits   Elevator Permit — Elevator # 117681 — Permit effective from
9/22/03 through 7/8/04 — issued by State of California, Department of Industrial
Relations, Division of Occupational Safety and Health       Proof of Insurance  
Certificate of Liability Insurance — coverage with American Home Assurance and
National Union Fire Insurance Company — #GS457-06-91 and #BE2860397 — coverage
period from 6/15/03 through 6/15/04; Evidence of Property Insurance — coverage
with Lexington, Nutmeg, Empire Indemnity, Lloyds, Sirius Indemnity, ICW, and
Hartford — coverage period from 6/15/03 through 6/15/04       Existing Building
Inspection Report   Property Evaluation of The Pasadena Corporate Center,
prepared by Bear Stearns & Company, dated April 2003       Site Plan/Survey
(Blueprint or 8.5x11)   Project Site Plan, prepared by House & Robertson
Architects, Inc.       Floor Calculations/Plans (Reduced 8.5x11)   Floor Plans
prepared by House & Robertson Architects, Inc.       Engineering, Physical
Inspection,
Assessments/Reports   Structural Evaluation & PML Estimate, prepared by
Nabih Youssef & Associates, dated 4/23/03       Environmental Assessment Report
(Phase 1)   Phase I Environmental Site Assessment prepared by MFG, Inc., dated
4/30/03           Asbestos Abatement Close-Out Documentation — Buildings 101,
102, and 110, 250-300 N. Halstead St., Pasadena, CA — prepared by KR
Environmental Services, Inc., dated 10/12/01

October 31, 2003

B-2

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

      Seismic Report   Structural Evaluation & PML Estimate, prepared by
Nabih Youssef & Associates, dated 4/23/03       Conditional Use Permits   For
Pei Wei and Nextel uses

October 31, 2003

B-3

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



EXHIBIT C

NON-TERMINABLE CONTRACTS

      Elevators — Passenger / Freight — 3475   Schindler Elevator Corporation
FLS Monitoring — 3455 E. Foot   Pyro-Comm Systems, Inc. FLS Monitoring — 3465  
Pyro-Comm Systems, Inc. FLS Monitoring — 3475   Pyro-Comm Systems, Inc. FLS
Monitoring — Garage   Pyro-Comm Systems, Inc.

October 31, 2003

 

C-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



EXHIBIT D

DEED

      RECORDING REQUESTED BY AND
WHEN RECORDED MAIL THIS
DEED                   (Space Above for Recorder’s Use Only)

GRANT DEED

State of California
County of Los Angeles

Documentary Transfer Tax Shown
by Separate Affidavit Not of Record

THIS GRANT DEED is made this _______ day of _______, 2003, by MS PASADENA, LLC a
Delaware limited liability company (“Grantor”), to INDYMAC BANK, F.S.B., a
Federal Savings Bank, (“Grantee”).

WHEREAS, Grantor holds legal title to certain property more particularly
described in Exhibit A hereto (the “Property”); and

WHEREAS, Grantor desires to convey to Grantee in fee simple all of its right,
title and interest in and to the Property.

NOW THEREFORE in consideration of Ten Dollars and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Grantor, Grantor does hereby grant, bargain, sell and convey unto Grantee in fee
simple the Property.

TOGETHER WITH all and singular the ways, easements, rights, privileges and
appurtenances thereto or in any way appertaining, all improvements thereon and
all the estate, right, title, interest and claim, either at law or in equity, of
Grantor in the said Property.

However, this conveyance is made subject to the liens securing payment of ad
valorem taxes for the current and all subsequent years, as well as to those
matters of record, or matters that could be disclosed by a visual inspection or
accurate survey of the Property, as of the date hereof.

October 31, 2003

D-1

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

IN WITNESS WHEREOF, Grantor has caused this Deed to be executed by its
representative thereunto duly authorized as of the day and year first above
written.

              MS PASADENA, LLC     a Delaware limited liability company        
                By:   EXHIBIT — DO NOT SIGN        

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

October 31, 2003

D-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

STATE OF __________________________)
                                                                        ) ss.

COUNTY OF ________________________)

On __________, before me, _______________, a Notary Public in and for said
state, personally appeared __________, personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the person, or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

--------------------------------------------------------------------------------

Notary Public in and for said State

October 31, 2003

D-3

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



EXHIBIT “A”
TO GRANT DEED

LEGAL DESCRIPTION









D-4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



EXHIBIT E

PRELIMINARY TITLE REPORT









E-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(CHICAGO TITLE COMPANY LOGO) [a97026a9702600.gif]

         

--------------------------------------------------------------------------------

    PRELIMINARY REPORT     Dated as of: October 19, 2003 at 7:30 AM     Order
No.: 21057665 - X59

      Reference:   250 N. HALSTEAD ST. Regarding:   250 N. HALSTEAD ST.    
PASADENA, CA

CHICAGO TITLE COMPANY hereby reports that it is prepared to issue, or cause to
be issued, as of the date hereof, a Policy or Policies of Title Insurance
describing the land and the estate or interest therein hereinafter set forth,
insuring against loss which may be sustained by reason of any defect, lien or
encumbrance not shown or referred to as an Exception in Schedule B or not
excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The Printed Exceptions and Exclusions from the coverage of said Policy or
Policies are set forth in the attached list. Copies of the Policy forms are
available upon request.

Please read the exceptions shown or referred to in Schedule B and the exceptions
and exclusions set forth in the attached list of this report carefully. The
exceptions and exclusions are meant to provide you with notice of matters which
are not covered under the terms of the title insurance policy and should be
carefully considered. It is important to note that this preliminary report is
not a written representation as to the condition of title and may not list all
liens, defects, and encumbrances affecting title to the land.

THIS REPORT (AND ANY SUPPLEMENTS OR AMENDMENTS HERETO) IS ISSUED SOLELY FOR THE
PURPOSE OF FACILITATING THE ISSUANCE OF A POLICY OF TITLE INSURANCE AND NO
LIABILITY IS ASSUMED HEREBY. IF IT IS DESIRED THAT LIABILITY BE ASSUMED PRIOR TO
THE ISSUANCE OF A POLICY OF TITLE INSURANCE, A BINDER OR COMMITMENT SHOULD BE
REQUESTED.

The form of policy of title insurance contemplated by this report is:

     CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY

      Title Department:    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY     700 S. FLOWER ST., #900     LOS ANGELES, CA 90017    
(213) 488-4300 Fax:    

CLARK MCKINNON
X59





--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE A

ORDER NO:
21057665 X59                                                       Your Ref: 250
N. HALSTEAD ST.



1. The estate or interest in the land hereinafter described or referred to
covered by this report is:

A FEE AS TO PARCEL 1;

AN EASEMENT MORE FULLY DESCRIBED BELOW AS TO PARCEL 2.

2. Title to said estate or interest at the date hereof is vested in:

MS PASADENA, LLC, A DELAWARE LIMITED LIABILITY COMPANY



3.  The land referred to in this report is situated in the State of California,
County of LOS ANGELES and is described as follows:

SEE ATTACHED DESCRIPTION

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page 1

Order No. 21057665

DESCRIPTION

PARCEL 1:

THAT PORTION OF THE RANCHO SANTA ANITA, IN THE CITY OF PASADENA, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHERLY TERMINUS OF THAT CERTAIN COURSE IN THE EASTERLY LINE
OF HALSTEAD STREET HAVING A BEARING OF SOUTH 1 DEGREES 01 MINUTES 15 SECONDS
EAST, AS DESCRIBED IN DEED RECORDED ON SEPTEMBER 24, 1952 AS INSTRUMENT NO. 2925
IN BOOK 39918 PAGE 306, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY; THENCE ALONG SAID EASTERLY LINE, NORTH 1 DEGREES 01 MINUTES
15 SECONDS WEST 577.95 FEET TO THE SOUTHWESTERLY CORNER OF THE LAND DESCRIBED IN
LEASE EXECUTED BY HASTINGS RANCH VILLAGE, A CORPORATION, AS LESSOR, AND COMET
THEATER ENTERPRISES, INC., A CORPORATION, AS LESSEE, RECORDED JUNE 15, 1950 AS
INSTRUMENT NO. 2184 IN BOOK 33399 PAGE 194, OFFICIAL RECORDS OF SAID COUNTY;
THENCE ALONG THE SOUTHERLY LINE OF SAID LAST MENTIONED LAND, NORTH 88 DEGREES
58 MINUTES 45 SECONDS EAST 600.61 FEET; THENCE SOUTH 1 DEGREES 01 MINUTES
15 SECONDS EAST TO THE NORTHERLY LINE OF FOOTHILL BOULEVARD, AS DESCRIBED IN
DEED RECORDED ON DECEMBER 21, 1950 AS INSTRUMENT NO. 3240 IN BOOK 35136
PAGE 260, OFFICIAL RECORDS; THENCE ALONG SAID NORTHERLY LINE, SOUTH 88 DEGREES
58 MINUTES 45 SECONDS WEST TO THE NORTHEASTERLY LINE OF SAID HALSTEAD STREET;
THENCE THEREON NORTH 46 DEGREES 01 MINUTES 15 SECONDS WEST 24.04 FEET TO THE
POINT OF BEGINNING.

PARCEL 2:

AN EASEMENT APPURTENANT TO PARCEL 1 OVER, ALONG, ACROSS AND UNDER A STRIP OF
LAND 6 FEET IN WIDTH, MEASURED AT RIGHT ANGLES, FOR STORM DRAIN PURPOSES, FOR
THE INSTALLATION OF A 15 INCH REINFORCED CONCRETE PIPE TO BE LAYED BELOW THE
EXISTING SURFACE OF THE GROUND IN RANCHO SANTA ANITA, IN THE CITY OF PASADENA,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, THE CENTER LINE OF WHICH IS
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN A LINE WHICH IS DISTANT NORTH 88 DEGREES 58 MINUTES
45 SECONDS EAST 640.61 FEET (MEASURED ALONG OR PARALLEL WITH THE HEREINAFTER
MENTIONED NORTH LINE OF FOOTHILL BOULEVARD) FROM AND PARALLEL WITH THE CENTER
LINE OF HALSTEAD STREET, 80 FEET WIDE, AS DESCRIBED IN DEED TO THE CITY OF
PASADENA, RECORDED SEPTEMBER 24, 1952 AS INSTRUMENT NO. 2925 IN BOOK 39918
PAGE 306, OFFICIAL RECORDS OF SAID COUNTY, SAID POINT OF BEGINNING IS NORTH
1 DEGREES 01 MINUTES 15 SECONDS WEST 347.95 FEET FROM THE NORTH LINE OF FOOTHILL
BOULEVARD, 92 FEET WIDE, AS SHOWN ON COUNTY SURVEYOR’S MAP NO. B-190, SHEET 2,
ON FILE IN THE OFFICE OF THE COUNTY SURVEYOR OF SAID COUNTY; THENCE NORTH
88 DEGREES 58 MINUTES 45 SECONDS EAST 3 FEET; THENCE SOUTH 28 DEGREES 51 MINUTES
41 SECONDS EAST 81.37 FEET; THENCE SOUTH 1 DEGREES 01 MINUTES 15 SECONDS EAST
5 FEET, MORE OR LESS, TO THE WESTERLY END OF AS EXISTING 18 INCH CORRUGATED
METAL DRAINAGE PIPE.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE B

Page 1

Order No.: 21057665
X59                                                            Your Ref: 250 N.
HALSTEAD ST.

At the date hereof exceptions to coverage in addition to the printed Exceptions
and Exclusions in the policy for designated on the face page of this Report
would be as follows:

          AH   1.   PROPERTY TAXES, INCLUDING ANY PERSONAL PROPERTY TAXES AND
ANY ASSESSMENTS COLLECTED WITH TAXES, FOR THE FISCAL YEAR 2003-2004.

          1ST INSTALLMENT:   $102,988.89   PENALTY:   $10,298.88 (DUE AFTER
DECEMBER 10)   2ND INSTALLMENT:   $102,988.88   PENALTY AND COST:   $10,308.89
(DUE AFTER APRIL 10)   HOMEOWNERS EXEMPTION:   $NONE   CODE AREA:   7500  
ASSESSMENT NO:   5757-022-014

          C   2.   THE LIEN OF SUPPLEMENTAL OR ESCAPED ASSESSMENTS OF PROPERTY
TAXES, IF ANY, MADE PURSUANT TO THE PROVISIONS OF PART 0.5, CHAPTER 3.5 OR
PART 2, CHAPTER 3, ARTICLES 3 AND 4 RESPECTIVELY (COMMENCING WITH SECTION 75) OF
THE REVENUE AND TAXATION CODE OF THE STATE OF CALIFORNIA AS A RESULT OF THE
TRANSFER OF TITLE TO THE VESTEE NAMED IN SCHEDULE A; OR AS A RESULT OF CHANGES
IN OWNERSHIP OR NEW CONSTRUCTION OCCURRING PRIOR TO DATE OF POLICY. D   3.   THE
RIGHT TO EXTEND AND MAINTAIN 1 1/2 TO 1 EXCAVATION SLOPES ON LAND ADJACENT TO
LAND CONVEYED TO STATE OF CALIFORNIA (FOOTHILL BOULEVARD), BEYOND LIMITS OF SAID
LAND OF STATE OF CALIFORNIA, WHERE REQUIRED FOR CONSTRUCTION AND MAINTENANCE OF
52 FOOT WIDTH OF ROADBED, PROVIDED THAT SUCH SLOPES SHALL NOT BE EXTENDED MORE
THAN 10 FEET NORTHERLY MEASURED AT RIGHT ANGLES FROM NORTHERLY LINE OF SAID LAND
OF STATE OF CALIFORNIA, AS CONVEYED TO THE STATE OF CALIFORNIA, IN DEEDS
RECORDED DECEMBER 21, 1950 AS INSTRUMENT NOS. 3240 AND 3241. E   4.   A RELEASE
AND AGREEMENT WHEREIN THE HASTING RANCH VILLAGE, A CORPORATION, WAIVED CLAIMS
FOR ANY AND ALL DAMAGES THAT MAY BE SUFFERED BY REASON OF THE CONSTRUCTION OF
THE ROADWAY ALONG THE SOUTH LINE OF SAID LAND, TOGETHER WITH SLOPES, ETC., AS
PROVIDED IN THE DEEDS LAST ABOVE MENTIONED. F   5.   AN EASEMENT FOR THE PURPOSE
SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET FORTH IN A DOCUMENT

          GRANTED TO:   THE CITY OF PASADENA   PURPOSE:   ELECTRIC AND TELEPHONE
FACILITIES   RECORDED:   AUGUST 22, 1957 AS INSTRUMENT NO. 3079   AFFECTS:   THE
NORTHERLY 6 FEET.

          G   6.   A LEASE AFFECTING THE PREMISES HEREIN DESCRIBED, EXECUTED BY
AND BETWEEN

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE B

(continued)

Page 2

Order No: 21057665
X59                                                            Your Ref: 250 N.
HALSTEAD ST.

THE PARTIES HEREIN NAMED, WITH CERTAIN TERMS, COVENANTS, CONDITIONS AND
PROVISIONS SET FORTH THEREIN.

          LESSOR:   ORRIN K. EARL AND SARILDA R. EARL, HUSBAND AND WIFE  
LESSEE:   ELECTRO OPTICAL SYSTEMS, INC., A CORPORATION  
RECORDED:
  MARCH 12, 1962 AS INSTRUMENT NO. 1359



H AN AGREEMENT TO AMEND OR MODIFY CERTAIN PROVISIONS OF SAID LEASE, AS SET FORTH
IN THE DOCUMENT EXECUTED BY:

          AS LESSOR:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, A
NEW YORK CORPORATION  
AS LESSEE:
  ELECTRO-OPTICAL SYSTEMS, INC., A CALIFORNIA CORPORATION  
RECORDED:
  JANUARY 15, 1965 AS INSTRUMENT NO. 4245



I THE PRESENT OWNERSHIP OF THE LEASEHOLD CREATED BY SAID LEASE AND OTHER MATTERS
AFFECTING THE INTEREST OF THE LESSEE ARE NOT SHOWN HEREIN.

        J AFFECTS:   THE HEREIN DESCRIBED LAND AND OTHER LAND.

            K 7.   AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL
THERETO AS SET FORTH IN A DOCUMENT

          GRANTED TO:   CALIFORNIA WATER & TELEPHONE COMPANY, A CORPORATION  
PURPOSE:   TELEPHONE UNDERGROUND CONDUITS AND CABLE SYSTEM   RECORDED:   OCTOBER
15, 1962 AS INSTRUMENT NO. 5994   AFFECTS:   3 FOOT ON EACH SIDE OF THE
FOLLOWING DESCRIBED LINES:

BEGINNING AT A POINT ON THE EASTERLY LINE OF HALSTEAD STREET, SAID POINTS BEING
DISTANT NORTHERLY FROM THE SOUTHWEST CORNER OF THE NORTH 250 FEET, 11.00 FEET;
THENCE NORTH 88 DEGREES 58 MINUTES 45 SECONDS EAST, A DISTANCE OF 260.00 FEET;
ALSO BEGINNING AT A POINT ON THE ABOVE DESCRIBED CENTER LINE, SAID POINT BEING
DISTANT NORTH 88 DEGREES 58 MINUTES 45 SECONDS EAST 245.00 FEET FROM THE
EASTERLY LINE OF HALSTEAD STREET; THENCE NORTH 1 DEGREES 01 MINUTES 15 SECONDS
WEST, A DISTANCE OF 49.00 FEET.

            L 8.   A LEASE AFFECTING THE PREMISES HEREIN DESCRIBED, EXECUTED BY
AND BETWEEN THE PARTIES HEREIN NAMED, WITH CERTAIN TERMS, COVENANTS, CONDITIONS
AND PROVISIONS SET FORTH THEREIN.

          LESSOR:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE B

(continued)

Page 3

Order No: 21057665
X59                                                            Your Ref: 250 N.
HALSTEAD ST.

      LESSEE:   ELECTRO-OPTICAL SYSTEMS, INC.
RECORDED:
  JANUARY 15, 1965 AS INSTRUMENT NO. 4246



M AN AGREEMENT TO AMEND OR MODIFY CERTAIN PROVISIONS OF SAID LEASE, AS SET FORTH
IN THE DOCUMENT EXECUTED BY:

          AS LESSOR:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, A
NEW YORK CORPORATION  
AS LESSEE:
  ELECTRO-OPTICAL SYSTEMS, INC., A CALIFORNIA CORPORATION  
RECORDED:
  MARCH 24, 1965 AS INSTRUMENT NO. 4015



N THE PRESENT OWNERSHIP OF THE LEASEHOLD CREATED BY SAID LEASE AND OTHER MATTERS
AFFECTING THE INTEREST OF THE LESSEE ARE NOT SHOWN HEREIN.

      O          AFFECTS:             THE HEREIN DESCRIBED LAND AND OTHER LAND.



P   9. A LEASE AFFECTING THE PREMISES HEREIN DESCRIBED, EXECUTED BY AND BETWEEN
THE PARTIES HEREIN NAMED, WITH CERTAIN TERMS, COVENANTS, CONDITIONS AND
PROVISIONS SET FORTH THEREIN.

          LESSOR:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA  
LESSEE:
  ELECTRO-OPTICAL SYSTEMS, INC.  
RECORDED:
  JANUARY 15, 1965 AS INSTRUMENT NO 4247



Q AN AGREEMENT TO AMEND OR MODIFY CERTAIN PROVISIONS OF SAID LEASE, AS SET FORTH
IN THE DOCUMENT EXECUTED BY:

          AS LESSOR:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, A
NEW YORK CORPORATION  
AS LESSEE:
  ELECTRO-OPTICAL SYSTEMS, INC., A CALIFORNIA CORPORATION  
RECORDED:
  MARCH 24, 1965 AS INSTRUMENT NO. 4014



R THE PRESENT OWNERSHIP OF THE LEASEHOLD CREATED BY SAID LEASE AND OTHER MATTERS
AFFECTING THE INTEREST OF THE LESSEE ARE NOT SHOWN HEREIN.   S AFFECTS: THE
HEREIN DESCRIBED LAND AND OTHER LAND.   T   10. AN EASEMENT FOR THE PURPOSE
SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET FORTH IN A DOCUMENT

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE B

(continued)

Page 4

Order No: 21057665 X59                                                      Your
Ref: 250 N. HALSTEAD ST.

          GRANTED TO:   CALIFORNIA WATER & TELEPHONE COMPANY, A CORPORATION  
PURPOSE:
  A TELEPHONE UNDERGROUND CONDUITS AND CABLE SYSTEMS  
RECORDED:
  JUNE 1, 1965 AS INSTRUMENT NO. 3338  
AFFECTS:
  A STRIP OF LAND 10 FEET WIDE, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTHERLY LINE OF FOOTHILL BOULEVARD, SAID POINT
BEING DISTANT WESTERLY FROM THE SOUTHEAST CORNER, 130.00 FEET; THENCE SOUTH
88 DEGREES 58 MINUTES 45 SECONDS WEST ALONG THE NORTHERLY LINE OF FOOTHILL
BOULEVARD, A DISTANT OF 12.83 FEET; THENCE NORTH 39 DEGREES 50 MINUTES WEST, A
DISTANCE OF 53.58 FEET; THENCE NORTH 88 DEGREES 58 MINUTES 45 SECONDS EAST, A
DISTANCE OF 12.83 FEET; THENCE SOUTH 39 DEGREES 50 MINUTES EAST, A DISTANCE OF
53.58  FEET TO THE POINT OF BEGINNING.



U  11. AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
SET FORTH IN A DOCUMENT

          GRANTED TO:   GENERAL TELEPHONE COMPANY OF CALIFORNIA, A CORPORATION  
PURPOSE:
  UNDERGROUND CONDUITS, MANHOLES, CABLES, WIRES AND APPURTENANCES, FOR THE
TRANSMISSION OF ELECTRIC ENERGY FOR COMMUNICATION AND OTHER PURPOSES  
RECORDED:
  MAY 8, 1968 AS INSTRUMENT NO. 2831  
AFFECTS:
  THE NORTH 3.0 FEET OF PARCEL 1.



V  12. A LIEN FOR UNSECURED PROPERTY TAXES FILED BY THE TAX COLLECTOR OF THE
COUNTY SHOWN, FOR THE AMOUNT SET FORTH, AND ANY OTHER AMOUNTS DUE.

          COUNTY:   LOS ANGELES  
FISCAL YEAR:
  1996  
TAXPAYER:
  TEACHERS INS. AND  
COUNTY IDENTIFICATION NUMBER:
  96/49950273  
AMOUNT:
  $84,443.82  
RECORDED:
  MARCH 13, 1998 AS INSTRUMENT NO. 98-466076



W  13. A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE ORIGINAL AMOUNT SHOWN
BELOW

          AMOUNT:   $28,300,000.00  
DATED:
  MARCH 8, 1999  
TRUSTOR:
  MS PASADENA, LLC, A DELAWARE LIMITED LIABILITY COMPANY  
TRUSTEE:
  AMERICAN SECURITIES COMPANY, A CORPORATION  
BENEFICIARY:
  WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE B

(continued)

Page 5

Order No: 21057665
X59                                                            Your Ref: 250 N.
HALSTEAD ST.

          RECORDED:   MARCH 11, 1999 AS INSTRUMENT NO. 99-404433   ORIGINAL LOAN
NUMBER:   2035TZL



X AN AGREEMENT TO MODIFY THE TERMS AND PROVISIONS OF SAID DEED OF TRUST AS
THEREIN PROVIDED

          EXECUTED BY:   MS PASADENA, LLC. A DELAWARE LIMITED LIABILITY COMPANY
AND WELLS FARGO BANK, N.A.   RECORDED:   JUNE 26, 2001 AS INSTRUMENT NO.
01-1098482



Y AMONG OTHER THINGS, SAID DOCUMENT PROVIDES:       THAT THE INDEBTEDNESS UNDER
SAID DEED OF TRUST SHOULD BE $34,500,000.00.



Z   14. ANY CLAIM, WHICH ARISES OUT OF THE TRANSACTION VESTING IN THE INSURED
THE ESTATE OR INTEREST INSURED BY THIS POLICY, BY REASON OF THE OPERATION OF
FEDERAL BANKRUPTCY, STATE INSOLVENCY, OR SIMILAR CREDITORS’ RIGHTS LAWS, THAT IS
BASED ON:



  (i) THE TRANSACTION CREATING THE ESTATE OR INTEREST INSURED BY THIS POLICY
BEING DEEMED A FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER; OR     (ii) THE
TRANSACTION CREATING THE ESTATE OR INTEREST INSURED BY THIS POLICY BEING DEEMED
A PREFERENTIAL TRANSFER EXCEPT WHERE THE PREFERENTIAL TRANSFER RESULTS FROM THE
FAILURE:



  (A) TO TIMELY RECORD THE INSTRUMENT OF TRANSFER; OR     (B) OF SUCH
RECORDATION TO IMPART NOTICE TO A PURCHASER FOR VALUE OR A JUDGMENT OR LIEN
CREDITOR.



AI  15. A DOCUMENT ENTITLED “SUBORDINATION AGREEMENT; ACKNOWLEDGEMENT OF LEASE
ASSIGNMENT, ESTOPPEL ATTORNMENT AND NON-DISTURBANCE AGREEMENT”, DATED
FEBRUARY 3, 2003 EXECUTED BY MS PASADENA LLC, WELLS FARGO BANK, AND PEI WEI
ASIAN DINER, INC., SUBJECT TO ALL THE TERMS, PROVISIONS AND CONDITIONS THEREIN
CONTAINED, RECORDED MAY 6, 2003 AS INSTRUMENT NO. 03-1282113.   AA END OF
SCHEDULE B   AB NOTE NO. 1: THERE ARE NO CONVEYANCES AFFECTING SAID LAND,
RECORDED WITHIN SIX (6) MONTHS OF THE DATE OF THIS REPORT.   AC NOTE NO. 2: THE
CHARGE FOR A POLICY OF TITLE INSURANCE, WHEN ISSUED THROUGH THIS TITLE ORDER,
WILL BE BASED ON THE SHORT-TERM RATE.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE B

(continued)

Page 6

Order No:
21057665     X59                                                    Your
Ref:     250 N. HALSTEAD ST.





AD NOTE NO. 3: WHEN THIS TITLE ORDER CLOSES AND IF CHICAGO TITLE IS HANDLING
LOAN PROCEEDS THROUGH SUB-ESCROW, ALL TITLE CHARGES AND EXPENSES NORMALLY
BILLED, WILL BE DEDUCTED FROM THOSE LOAN PROCEEDS (TITLE CHARGES AND EXPENSES
WOULD INCLUDE TITLE PREMIUMS, ANY TAX OR BOND ADVANCES, DOCUMENTARY TRANSFER TAX
AND RECORDING FEES, ETC.).



AE NOTE NO. 4: IF THIS COMPANY IS REQUESTED TO DISBURSE FUNDS IN CONNECTION WITH
THIS TRANSACTION, CHAPTER 598, STATUTES OF 1989 MANDATES HOLD PERIODS FOR CHECKS
DEPOSITED TO ESCROW OR SUB-ESCROW ACCOUNTS. THE MANDATORY HOLD PERIOD FOR
CASHIER’S CHECKS, CERTIFIED CHECKS AND TELLER’S CHECKS IS ONE BUSINESS DAY AFTER
THE DAY DEPOSITED. OTHER CHECKS REQUIRE A HOLD PERIOD OF FROM TWO TO FIVE
BUSINESS DAYS AFTER THE DAY DEPOSITED. IN THE EVENT THAT THE PARTIES TO THE
CONTEMPLATED TRANSACTION WISH TO RECORD PRIOR TO THE TIME THAT THE FUNDS ARE
AVAILABLE FOR DISBURSEMENT (AND SUBJECT TO COMPANY APPROVAL), THE COMPANY WILL
REQUIRE THE PRIOR WRITTEN CONSENT OF THE PARTIES. UPON REQUEST, A FORM
ACCEPTABLE TO THE COMPANY AUTHORIZING SAID EARLY RECORDING MAY BE PROVIDED TO
ESCROW FOR EXECUTION.       WIRE TRANSFERS



     THERE IS NO MANDATED HOLD PERIOD FOR FUNDS DEPOSITED BY CONFIRMED WIRE
TRANSFER. THE COMPANY MAY DISBURSE SUCH FUNDS THE SAME DAY.        CHICAGO TITLE
WILL DISBURSE BY WIRE (WIRE-OUT) ONLY COLLECTED FUNDS OR FUNDS RECEIVED BY
CONFIRMED WIRE (WIRE-IN). THE FEE FOR EACH WIRE-OUT IS $25.00. THE COMPANY’S
WIRE-IN INSTRUCTIONS ARE:       WIRE-IN INSTRUCTIONS FOR BANK OF AMERICA:

          BANK:   BANK OF AMERICA
1850 GATEWAY BLVD.
CONCORD, CA 94520  
BANK ABA:
  121000358  
ACCOUNT NAME:
  CHICAGO TITLE COMPANY
BROADWAY PLAZA OFFICE  
ACCOUNT NO.:
  12351-50737  
FOR CREDIT TO:
  CHICAGO TITLE COMPANY
700 SOUTH FLOWER, SUITE 900
LOS ANGELES, CA 90017  
FURTHER CREDIT TO:
  ORDER NO.: 021057665



AF NOTE NO. 5: YOUR OPEN ORDER REQUEST INDICATES THAT A LIMITED LIABILITY

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page 7

SCHEDULE B

(continued)

Order No:
21057665     X59                                                    Your
Ref:     250 N. HALSTEAD ST.





  COMPANY WILL BE ACQUIRING, ENCUMBERING OR CONVEYING REAL PROPERTY IN YOUR
TRANSACTION. UNDER THE PROVISIONS OF “THE CALIFORNIA LIMITED LIABILITY ACT,
EFFECTIVE SEPTEMBER 30, 1994” THE FOLLOWING WILL BE REQUIRED:     1. A COPY OF
THE ARTICLES OF ORGANIZATION (AND ALL AMENDMENTS, IF ANY) THAT HAS BEEN FILED
WITH THE SECRETARY OF STATE.     2. THE REQUIREMENT THAT THIS COMPANY BE
PROVIDED WITH A COPY OF THE OPERATING AGREEMENT. THE COPY PROVIDED MUST BE
CERTIFIED BY THE APPROPRIATE MANAGER OR MEMBER THAT IT IS A COPY OF THE CURRENT
OPERATING AGREEMENT.     3. IF THE LIMITED LIABILITY COMPANY IS MEMBER-MANAGED
THEN THIS COMPANY MUST BE PROVIDED WITH A CURRENT LIST OF THE MEMBER NAMES.    
  PLATS

CM/RL
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

EXHIBIT F

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that MS PASADENA, LLC a Delaware limited
liability company, whose address is ________________________________________
(“Seller”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, lawful money of the United States, paid
by INDYMAC BANK, F.S.B., a Federal Savings Bank, whose
________________________________________ (“Buyer”), the receipt whereof is
hereby acknowledged, has granted, bargained, sold, transferred and delivered,
and by these presents does grant, bargain, sell, transfer and deliver unto
Buyer, the following:



    All of Seller’s right, title and interest in all tangible personal property
used exclusively in connection with the improvements and real property more
particularly described on Schedule 1 attached hereto and made a part hereof.

TO HAVE AND TO HOLD the same unto Buyer and its successors and assigns forever.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale by and through its
duly authorized partner, this ___ day of ______, 2003.

              MS PASADENA, LLC
a Delaware limited liability company         By:   EXHIBIT — DO NOT SIGN


--------------------------------------------------------------------------------

    Name:    


--------------------------------------------------------------------------------

    Title:    


--------------------------------------------------------------------------------

October 31, 2003

F-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

SCHEDULE 1 TO BILL OF SALE

LIST OF PERSONAL PROPERTY

     All equipment, tools, spare parts, manuals, janitorial supplies, and other
personal property located on the Property and not owned by tenants.

October 31, 2003

F-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

EXHIBIT G

GENERAL ASSIGNMENT

     This General Assignment (the “Assignment”) is executed as of ______, 2003
by MS PASADENA, LLC, a Delaware limited liability company, in favor of INDYMAC
BANK, F.S.B., a Federal Savings Bank (“Assignee”).

RECITALS



A.   Concurrently herewith, Assignor is conveying to Assignee its interest in
the real property described on Schedule 1 attached hereto and by this reference
made a part hereof, together with the improvements and personal property located
thereon (herein collectively referred to as the “Property”), pursuant to that
certain Agreement of Purchase and Sale and Joint Escrow Instructions dated as of
______, ___ 2003 by and between Assignor as Seller and Assignee as Buyer (the
“Purchase Agreement").



B.   Assignor has agreed to assign to Assignee, all its right, title and
interest in any intangibles, warranties, guaranties, licenses, permits,
documents and instruments that pertain to the Property other than the Excluded
Contracts (as defined in the Purchase Agreement). This Assignment is being
entered into to effectuate the assignment of such items.

ASSIGNMENT

     NOW, THEREFORE, in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, Assignor and Assignee hereby agree as follow:



1.   Assignment. Assignor hereby assigns, conveys, transfers and sets over unto
Assignee all of Assignor’s right, title and interest in and to the following
(collectively, the “Agreements and Intangibles”):



  (a)   all warranties, guaranties, permits, licenses, approvals, entitlements
and certificates to the extent the same affect the Property;



  (b)   maps, plans, specifications, studies, reports and related documents
prepared in connection with the development of the Property, to the extent that
such items related solely to the Property and not other Property owned by
Seller;



  (c)   the leases described on Exhibit A, attached hereto and all security
deposits thereunder;



  (d)   the contracts and agreements with respect to the Property described on
Exhibit B, attached hereto; and



  (e)   all other intangible personal property relating to the Property (other
than contracts and agreements not listed on Exhibit B).



2.   Assumption. By acceptance of this Assignment, Assignee hereby assumes the
performance of all of the terms, covenants and conditions imposed upon Assignor
under the Agreements and Intangibles which relate to the period after the date
hereof.



3.   Indemnification. Assignee hereby agrees to indemnify, defend and hold
harmless Assignor, its agents and its and their successors and assigns from and
against any and all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees, suffered or incurred by Assignor by reason of any
breach by Assignee of any of its obligations under this Assignment or arising
out of anything pertaining to the Agreements and Intangibles which relate to the
period after the date hereof. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, its agents and its and their successors and assigns from
and against any and all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees, suffered on incurred by Assignee by reason of any
breach by Assignor of any of it obligations under this Assignment or arising out
of anything pertaining to the Agreements and Intangibles which relate to the
period prior to the date hereof.

October 31, 2003

H-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California



4.   Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of California.



5.   Further Assurances. Assignor agrees to execute and deliver to Assignee,
upon demand, such further documents, instruments or conveyances and shall take
such further actions as are reasonably necessary to effectuate this Assignment.



6.   Attorneys’ Fees and Costs. If any action or proceeding is commenced by
either party to enforce their rights under this Assignment, the prevailing party
in such action or proceeding, shall be entitled to recover all reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees and
court costs, in addition to any other relief awarded by the court.



7.   Successors and Assigns. This Assignment shall inure to the benefit of and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first set forth above.

          ASSIGNOR:   MS PASADENA, LLC
a Delaware limited liability company         By:   EXHIBIT — DO NOT SIGN


--------------------------------------------------------------------------------

    Name:    


--------------------------------------------------------------------------------

    Title:    


--------------------------------------------------------------------------------

  ASSIGNEE:   INDYMAC BANK, F.S.B.,
a Federal Savings Bank,         By:   EXHIBIT — DO NOT SIGN


--------------------------------------------------------------------------------

    Name:    


--------------------------------------------------------------------------------

    Title:    


--------------------------------------------------------------------------------

October 31, 2003

H-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Purchase and Sale Agreement
Pasadena Corporate Center
Pasadena, California

EXHIBIT A TO GENERAL ASSIGNMENT

LEASES

EXHIBIT B TO GENERAL ASSIGNMENT

CONTRACTS

October 31, 2003

H-3